EXHIBIT 10.36

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

March 1, 2010

 

among

 

AFFINITY GROUP, INC.

THE GUARANTORS PARTY HERETO

THE LENDERS PARTY HERETO

 

and

 

WILMINGTON TRUST FSB,

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

2

 

 

1.1

Defined Terms

2

 

 

 

1.2

Classification of Loans and Borrowings

7

 

 

 

1.3

Terms Generally

7

 

 

 

1.4

Accounting Terms; GAAP

7

 

 

ARTICLE II

THE CREDITS

28

 

 

2.1

Commitments

28

 

 

 

2.2

Loans

28

 

 

 

2.3

[Reserved]

28

 

 

 

2.4

[Reserved]

28

 

 

 

2.5

Funding of Borrowings

28

 

 

 

2.6

Interest Elections

29

 

 

 

2.7

Termination of Commitments

29

 

 

 

2.8

[Reserved]

30

 

 

 

2.9

Repayment of Loans; Evidence of Debt

30

 

 

 

2.10

Prepayment of Loans

31

 

 

 

2.11

Fees

34

 

 

 

2.12

Interest

34

 

 

 

2.13

Alternate Rate of Interest

35

 

 

 

2.14

Increased Costs

36

 

 

 

2.15

Break Funding Payments

36

 

 

 

2.16

Taxes

37

 

 

 

2.17

Payments Generally: Pro Rata Treatment; Sharing of Set-Offs

38

 

 

 

2.18

Mitigation Obligations; Replacement of Lenders

40

 

 

ARTICLE III

GUARANTEE BY GUARANTORS

40

 

 

3.1

The Guarantee

40

 

 

 

3.2

Obligations Unconditional

41

 

 

 

3.3

Reinstatement

41

 

 

 

3.4

Subrogation

42

 

 

 

3.5

Remedies

42

 

i

--------------------------------------------------------------------------------


 

3.6

Instrument for the Payment of Money

42

 

 

 

3.7

Continuing Guarantee

42

 

 

 

3.8

Rights of Contribution

42

 

 

 

3.9

General Limitation on Guarantee Obligations

43

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

43

 

 

4.1

Organization; Powers

43

 

 

 

4.2

Authorization; Enforceability

43

 

 

 

4.3

Governmental Approvals; No Conflicts

44

 

 

 

4.4

Financial Condition; No Material Adverse Change

44

 

 

 

4.5

Properties

45

 

 

 

4.6

Litigation and Environmental Matters

46

 

 

 

4.7

Compliance with Laws and Agreements

46

 

 

 

4.8

Investment and Holding Company Status

46

 

 

 

4.9

Taxes

46

 

 

 

4.10

ERISA

47

 

 

 

4.11

Disclosure

47

 

 

 

4.12

Capitalization

47

 

 

 

4.13

Subsidiaries

48

 

 

 

4.14

Material Indebtedness, Liens and Agreements

48

 

 

 

4.15

Holding Company Notes Indenture

49

 

 

 

4.16

Compliance with Regulations T, U and X

49

 

 

 

4.17

Burdensome Restrictions

49

 

 

 

4.18

Force Majeure

49

 

 

 

4.19

Labor and Employment Matters

50

 

 

 

4.20

Senior Indebtedness

50

 

 

 

4.21

Collateral Documents

50

 

 

 

4.22

Insurance Policies

51

 

 

 

4.23

Solvency

51

 

 

 

4.24

Broker’s or Finder’s Commissions

51

 

 

 

4.25

OSHA

51

 

 

 

4.26

Anti-Terrorism Laws

52

 

ii

--------------------------------------------------------------------------------


 

ARTICLE V

CONDITIONS

53

 

 

5.1

Effective Date

53

 

 

 

5.2

[Reserved]

61

 

 

 

5.3

Extension of Credit

61

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

61

 

 

6.1

Financial Statements and Other Information

61

 

 

 

6.2

Notices of Material Events

64

 

 

 

6.3

Existence; Conduct of Business

65

 

 

 

6.4

Payment of Obligations

65

 

 

 

6.5

Maintenance of Properties; Insurance

65

 

 

 

6.6

Books and Records; Inspection Rights

66

 

 

 

6.7

Fiscal Year

66

 

 

 

6.8

Compliance with Laws

66

 

 

 

6.9

Use of Proceeds

66

 

 

 

6.10

Certain Obligations Respecting Subsidiaries and Collateral Security

67

 

 

 

6.11

ERISA

68

 

 

 

6.12

Environmental Matters; Reporting

68

 

 

 

6.13

Conforming Leasehold Interests; Matters Relating to Additional Real Property
Collateral

68

 

 

 

6.14

Board Observation Rights

70

 

 

 

6.15

Chief Restructuring Officer

71

 

 

 

6.16

Post-Closing Deliverables

71

 

 

 

6.17

Subordination by Credit Parties

72

 

 

 

6.18

Camping World Facility Documents

72

 

 

ARTICLE VII

NEGATIVE COVENANTS

72

 

 

7.1

Indebtedness

72

 

 

 

7.2

Liens

73

 

 

 

7.3

Contingent Liabilities

74

 

 

 

7.4

Fundamental Changes

75

 

 

 

7.5

Investments; Hedging Agreements

75

 

 

 

7.6

Restricted Junior Payments and Cash Flow Distributions

77

 

 

 

7.7

Transactions with Affiliates

77

 

iii

--------------------------------------------------------------------------------


 

7.8

Restrictive Agreements

78

 

 

 

7.9

Certain Financial Covenants

78

 

 

 

7.10

Lines of Business

83

 

 

 

7.11

Management Compensation

83

 

 

 

7.12

Subordinated Indebtedness

83

 

 

 

7.13

Modifications of Certain Documents

84

 

 

 

7.14

Sale-Leaseback Transactions

84

 

 

 

7.15

Real Property Leases

84

 

 

 

7.16

Compensation Payments to Stephen Adams

84

 

 

 

7.17

Restrictions on the Holding Company

85

 

 

 

7.18

Restrictions on CWFR

85

 

 

ARTICLE VIII

EVENTS OF DEFAULT

85

 

 

8.1

Events of Default

85

 

 

 

8.2

Receivership

89

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

90

 

 

9.1

Appointment and Authorization

90

 

 

 

9.2

Administrative Agent’s Rights as Lenders

90

 

 

 

9.3

Duties As Expressly Stated

90

 

 

 

9.4

Reliance By Administrative Agent

91

 

 

 

9.5

Action Through Sub-Administrative Agents

91

 

 

 

9.6

Resignation of Administrative Agent and Appointment of Successor Administrative
Agent

91

 

 

 

9.7

Lenders’ Independent Decisions

92

 

 

 

9.8

[Reserved]

92

 

 

 

9.9

Indemnification

92

 

 

 

9.10

Consents Under Other Loan Documents

93

 

 

ARTICLE X

MISCELLANEOUS

93

 

 

10.1

Notices

93

 

 

 

10.2

Waivers; Amendments

93

 

 

 

10.3

Expenses; Indemnity: Damage Waiver

95

 

 

 

10.4

Successors and Assigns

97

 

 

 

10.5

Survival

99

 

 

 

10.6

Counterparts; Integration; References to Agreement; Effectiveness

100

 

iv

--------------------------------------------------------------------------------


 

10.7

Severability

100

 

 

 

10.8

Right of Setoff

100

 

 

 

10.9

Governing Law; Jurisdiction; Consent to Service of Process

100

 

 

 

10.10

WAIVER OF JURY TRIAL

101

 

 

 

10.11

Headings

101

 

 

 

10.12

Successor Facility

101

 

 

 

10.13

Confidentiality

102

 

 

 

10.14

Continued Effectiveness; No Novation

102

 

 

 

10.15

Revival and Reinstatement of Obligations

103

 

v

--------------------------------------------------------------------------------


 

SCHEDULES & EXHIBITS

 

Schedule 2.1

List of Lenders, Term Loan Commitments and Issue Discount

 

 

Schedule 4.5

Real Property Assets

 

 

Schedule 4.6

Disclosed Matters

 

 

Schedule 4.11

Management Structure

 

 

Schedule 4.12

Capitalization

 

 

Schedule 4.13

Subsidiaries

 

 

Schedule 4.14

Material Indebtedness, Liens and Agreements

 

 

Schedule 4.19

Labor and Employment Matters

 

 

Schedule 4.22

Insurance Policies

 

 

Schedule 6.1

Financial Statements

 

 

Schedule 7.7

Transactions with Affiliates

 

 

Schedule 7.8

Restrictive Agreements

 

 

Exhibit A

Form of Nonrecourse Guaranty and Pledge Agreement

 

 

Exhibit B

Form of Pledge Agreement

 

 

Exhibit C

Form of Security Agreement, including Perfection Certificate as Schedule I

 

 

Exhibit D

Form of Trademark Security Agreement

 

 

Exhibit E

Form of Hazardous Materials Indemnity Agreement

 

 

Exhibit F

Form of Affiliate Subordination Agreement

 

 

Exhibit G-1

Form of Compliance Certificate

 

 

Exhibit H

Form of Opinion of Counsel to Credit Parties

 

 

Exhibit I

Form of Assignment and Acceptance

 

 

Exhibit J

Form of Copyright Security Agreement

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 1, 2010 among AFFINITY GROUP, INC., THE GUARANTORS PARTY HERETO, THE
LENDERS PARTY HERETO, WILMINGTON TRUST FSB, as Administrative Agent.  This
Agreement amends and restates in its entirety the Amended and Restated Credit
Agreement dated as of June 24, 2003 among Affinity Group, Inc., the Guarantors
party thereto, the Lenders party thereto, Canadian Imperial Bank of Commerce, as
Syndication Agent, General Electric Capital Corporation, as Documentation Agent,
and Canadian Imperial Bank of Commerce, as Administrative Agent, as heretofore
amended, supplemented or otherwise modified and in effect on the date hereof
immediately before giving effect to the amendment and restatement contemplated
hereby (the “Existing Credit Agreement”).  Obligations of the Credit Parties
with respect to the Loans (as such term is hereinafter defined) constitute
“Permitted Indebtedness” under the Holding Company Notes Indenture (as
hereinafter defined).

 

WHEREAS the parties to the Existing Credit Agreement desire to amend and restate
the Existing Credit Agreement in its entirety in order to make certain
modifications to the Existing Credit Agreement, in each case on and subject to
the terms and conditions set forth herein to read as set forth in this
Agreement, and it has been agreed by them that the Loans and any other
obligations outstanding as of the Effective Date and other “Secured Obligations”
under the Existing Credit Agreement (including indemnities) shall be governed by
and deemed to be outstanding under this Agreement with the intent that the terms
of this Agreement shall supersede the terms of the Existing Credit Agreement
(which shall hereafter have no further effect upon the parties thereto other
than with respect to any action, event, representation, warranty or covenant
occurring, made or applying prior to the Effective Date), and all references to
the Existing Credit Agreement in any Loan Document or other document or
instrument delivered in connection herewith or therewith shall be deemed to
refer to this Agreement and the provisions hereof; provided that (i) the grants
of security interests, Mortgages and Liens under and pursuant to the Loan
Documents shall continue unaltered to secure, guarantee, support and otherwise
benefit the Obligations of the Borrower and the other Credit Parties under this
Agreement and each other Loan Document shall continue in full force and effect
in accordance with its terms except as expressly amended thereby or hereby, and
the parties hereto hereby ratify and confirm the terms thereof as being in full
force and effect and unaltered by this Agreement except as expressly amended
thereby or hereby, and (ii) it is agreed and understood that this Agreement does
not constitute a novation, satisfaction, payment or reborrowing of any Secured
Obligation under the Existing Credit Agreement or any other Loan Document except
as expressly modified by this Agreement, nor does it operate as a waiver of any
right, power or remedy of any Lender or Agent under any Loan Document.

 

The parties hereto agree that the Existing Credit Agreement shall be amended and
restated as of the date hereof (but subject to Section 5.1) in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

1.1          Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Administrative Agent (or
any Affiliate of the Administrative Agent) for the account of the Credit Parties
pursuant to agreement or overdrafts.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which (i) any Credit Party acquires the
business of, or all or substantially all of the assets of, any firm or
corporation which is not a Credit Party, or any division of such firm or
corporation, located in a specific geographic area or areas, whether through
purchase of assets, purchase of stock, merger or otherwise or (ii) any Person
that was not theretofore a Subsidiary of a Credit Party becomes a Subsidiary of
a Credit Party.

 

“Adams Party” means Stephen Adams, his wife, his children, his grandchildren,
and trusts of which he, his wife, his children and his grandchildren are the
sole beneficiaries and for which one or more of such individuals are the
trustee(s).

 

“Additional Mortgage” has the meaning assigned to such term in
Section 6.13(b)(i).

 

“Additional Mortgage Policies” has the meaning assigned to such term in
Section 6.13(b)(vi).

 

“Additional Mortgaged Property” has the meaning assigned to such term in
Section 6.13(b).

 

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) 5.25% per annum.  Any change
in the Adjusted Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Administrative Agent” means Wilmington Trust FSB in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 9.6.

 

“Administrative Agent Fee Letter” means that certain Fee Letter dated March 1,
2010, by and between the Borrower and the Administrative Agent, as the same may
be amended, restated, modified, supplemented, extended, renewed or replaced.

 

“Administrative Agent Hedge Agreement” shall mean any and all Hedge Agreements
now existing or hereafter entered into between or among any Credit Party, on the
one hand, and the Administrative Agent (or an Affiliate of the Administrative
Agent), on the other hand.

 

2

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of any Credit Party
and (b) none of the Credit Parties shall be Affiliates.

 

“Affiliate Subordination Agreement” means the Second Amended and Restated
Affiliate Subordination Agreement dated as of the Effective Date, among the
Holding Company, the Borrower, the Parent, Stephen Adams and the Administrative
Agent substantially in the form of Exhibit F annexed hereto, as such agreement
may thereafter be amended, supplemented or otherwise modified from time to time.

 

“Affinity Entities” means each Subsidiary of the Borrower that is not a Camping
World Entity.

 

“Agent Appointment Agreement” means the Resignation and Succession Agreement
dated March 1, 2010 by and among Canadian Imperial Bank of Commerce,
Administrative Agent and the Borrower.

 

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Applicable Percentage” means with respect to any Lender in respect of any
indemnity claim under Section 10.3(c) arising out of an action or omission of
the Administrative Agent under this Agreement or otherwise, the percentage of
the total Term Loan Commitments hereunder represented by the aggregate amount of
such Lender’s Term Loan Commitments hereunder.

 

“Applicable Margin” means for (i) for Base Rate Loans, 8.75% per annum and
(ii) for Eurodollar Loans, 10.0% per annum.

 

“Approved Fund” means, with respect to any Lender, any fund that invests (in
whole or in part) in commercial loans and is managed, advised or serviced by
such Lender or the same investment advisor as such Lender or by an Affiliate of
such Lender or such investment advisor.

 

“Asset Sale” has the meaning given to that term in the FRH Preferred.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit I annexed hereto or any other form approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------

 


 

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Credit Parties by the Administrative Agent (or any
Affiliate of the Administrative Agent):  (a) credit cards; (b) ACH Transactions;
(c) cash management, including controlled disbursement services; and
(d) Administrative Agent Hedge Agreements.

 

“Base Rate” when used in reference to the Loans, refers to whether the Loans are
bearing interest at a rate determined by reference to the Adjusted Base Rate.

 

“Basic Documents” means the Loan Documents, the Senior Subordinated Note
Indenture, the Senior Subordinated Notes, and any related agreement.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the board of directors or other governing body of a
Person.

 

“Borrower” means Affinity Group, Inc., a Delaware corporation.

 

“Borrower Debt” means the Indebtedness of Borrower as described in clauses (a),
(b), and (c) of the definition of “Indebtedness” (determined on a consolidated
basis without duplication in accordance with GAAP), excluding any Subordinated
Indebtedness.

 

“Borrowing” means Loans made, converted or continued on the same date.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in U.S. dollar deposits in the London interbank market.

 

“Camping World” means, collectively, CWI, Inc., a Kentucky corporation and a
Wholly-Owned Subsidiary of the Borrower, and Camping World, Inc, a Kentucky
corporation and a Wholly-Owned Subsidiary of CWI, Inc.

 

“Camping World Credit Agreement” means a credit agreement among the Camping
World Entities and the Camping World Lenders, with such terms and conditions as
shall be satisfactory in form and substance to the Administrative Agent.

 

“Camping World Credit Facility” means the credit facility established pursuant
to the Camping World Credit Agreement providing aggregate revolving credit
commitments not in excess of $12,000,000 and a facility to support letters of
credit not in excess of $10,000,000.

 

“Camping World Entities” means CWI, Inc., Camping World, Inc.,  and their
respective Subsidiaries other than CWFR.

 

“Camping World Lenders” means the holders of the indebtedness under the Camping
World Credit Facility and any agents for such lenders.

 

4

--------------------------------------------------------------------------------


 

“Camping World Intercreditor Agreement” means the Intercreditor Agreement, dated
as of even date herewith, between the Administrative Agent, on behalf of the
Term Lenders, and the Camping World Lenders, in form and substance satisfactory
to the Term Lenders, as such agreement may be amended, supplemented or otherwise
modified from time to time.

 

“Capital Expenditures” means, for any period, the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the aggregate amount of expenditures (including the aggregate amount of
Capital Lease Obligations incurred during such period) made to acquire or
construct fixed assets, plant and equipment (including renewals, improvements
and replacements, but excluding repairs) during such period computed in
accordance with GAAP; provided that such term shall not include any such
expenditures in connection with any replacement or repair of Property affected
by a Casualty Event.  Notwithstanding the foregoing, the purchase price of any
Acquisition shall not be deemed a “Capital Expenditure” for purposes hereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors
Service, Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iv) certificates of deposit or bankers’ acceptances maturing within one year
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (1) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and (2) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000;
and (v) shares of any money market mutual fund that (1) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above, (2) has net assets of not less than $500,000,000, and
(3) has the highest rating obtainable from either S&P or Moody’s, or (c) other
cash equivalent investments agreed to from time to time between the Borrower and
the Required Lenders.

 

“Cash Interest” means interest on the Term Loans that is payable in cash on
every Interest Payment Date and subject to any other terms and conditions
specified in this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Cash Interest Expense” means, for any period, the sum, for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the following:  (a) all interest in respect of Indebtedness actually paid in
cash during such period plus (b) the amount of Restricted Junior Payments made
to the Holding Company pursuant to Section 7.6 (i) during such period unless
such Restricted Junior Payment is made with the proceeds of distributions or
other payments made by FRH to CWFR in respect of the FRH Preferred Equity
Interest and is subsequently distributed by CWFR to the Borrower plus (c) the
net amounts paid in cash under Hedging Agreements during such period including,
fees, but excluding legal fees and other similar transaction costs and payments
made in cash by reason of the early termination of Hedging Agreements in effect
on the Effective Date plus (d) all fees, including letter of credit fees and
expenses, paid hereunder after the Effective Date but excluding all fees,
commissions and expenses (including reimbursement of legal fees and similar
transaction costs) paid on the Effective Date in respect of this Agreement. 
Notwithstanding anything contained in the foregoing which may be to the
contrary, consent fees, waiver fees, deferred financing costs or intangible
assets which are paid or are written off as a consequence of the waiver,
amendment, repayment or discharge of Indebtedness shall not be included in Cash
Interest Expense.

 

Notwithstanding the foregoing, if during any period for which Cash Interest
Expense is being determined, any Credit Party shall have consummated any
Acquisition, then, for all purposes of this Agreement with the exception of the
calculation of Excess Cash Flow, any Indebtedness incurred in connection with
such Acquisition shall be deemed to have been incurred on a pro forma basis, as
if such Acquisition had been consummated on the first day of such period and
under the assumption that interest for such period had been equal to the actual
weighted average interest rate in effect for the Loans hereunder on the date of
such Acquisition.

 

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority (whether or
not having the force of law) after the Effective Date or (c) compliance by any
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Effective Date.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)            the capital stock of the Parent owned directly or indirectly by
Stephen Adams and other Adams Parties shall (on a fully diluted basis after
giving effect to the exercise of any outstanding rights or options to acquire
capital stock of the Borrower) cease to constitute either (x) at least 51% of
the aggregate equity capital of the Parent or (y) at least such percentage of
the aggregate voting stock of

 

6

--------------------------------------------------------------------------------


 

the Parent as is sufficient at all times to elect a majority of the Board of
Directors of the Parent;

 

(ii)           the Parent shall cease to own directly or indirectly all of the
outstanding capital stock of the Holding Company;

 

(iii)          any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) other than Stephen Adams or other
Adams Parties shall (x) acquire or own, directly or indirectly, beneficially or
of record, shares representing more than 20% of the aggregate equity capital of
the Parent or (y) acquire direct or indirect Control of the Parent;

 

(iv)          a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower shall be occupied by Persons who were neither
(x) nominated by the board of directors of the Borrower nor (y) appointed by
directors so nominated; or

 

(v)           the Holding Company shall cease to own, directly or indirectly, at
least 90% of the outstanding capital stock of the Borrower; or

 

(vi)          a “Change of Control” (as defined therein) will be deemed to have
occurred under the Senior Subordinated Notes Indenture or the Holding Company
Notes Indenture;

 

“Chief Restructuring Officer” has the meaning set forth in Section 6.15.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including capital stock and other equity interests) in which Liens are
purported to be granted pursuant to the Collateral Documents as security for all
obligations of the Credit Parties hereunder.

 

“Collateral Documents” means the Holding Company Collateral Documents, the
Pledge Agreement, the Security Agreement, the Trademark Security Agreement, the
Copyright Security Agreement, the Mortgages, and all other agreements,
instruments or documents delivered by any Credit Party or Affiliate thereof
pursuant to this Agreement or any of the other Loan Documents in order to grant
to the Administrative Agent a Lien on any real, personal or mixed property of
that Credit Party as security for any of its obligations hereunder.

 

“Commitments” means (a) for all Lenders, the aggregate Term Loan Commitments of
all Lenders, and (b) for each Lender, such Lender’s Term Loan Commitment.

 

“Compliance Certificate” means a certificate signed by a Financial Officer of
the Borrower, in substantially the form of Exhibit G-1 annexed hereto,
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.9 (including a statement of the

 

7

--------------------------------------------------------------------------------


 

Consolidated Total Leverage Ratio for purposes of the definition of Applicable
Margin), and, if such certificate is accompanying the annual financial
statements required to be delivered pursuant to Section 6.1(a), setting forth a
reasonably detailed calculation of the amount of Excess Cash Flow for the
Borrower’s most recently completed fiscal year for the purpose of
Section 2.10(b)(iv), and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

“Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of the Administrative
Agent (which writing has been delivered to the Administrative Agent), whether
under terms of the applicable lease, under the terms of a Landlord Consent and
Estoppel, or otherwise, to the matters described in the form of Landlord Consent
and Estoppel approved by the Administrative Agent in its reasonable discretion,
which interest, if a subleasehold interest or sub-subleasehold interest, is not
subject to any contrary restrictions contained in a superior lease or sublease.

 

“Consolidated Fixed Charges Ratio” means, as at any date, commencing with the
fiscal quarter ending June 30, 2010, the ratio of (a) the total of (i) EBITDA
for the period of four consecutive fiscal quarters ending on or most recently
ended prior to such date minus (ii) the aggregate amount of all Capital
Expenditures made during such period to (b)  the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the following:  (i) Cash Interest Expense for such period, plus (ii) all
regularly scheduled payments of principal on any Indebtedness (including the
Term Loans and the principal component of any payments in respect of Capital
Lease Obligations for such period, plus (iii) the aggregate amount paid, or
required to be paid (without duplication as between fiscal periods), in cash in
respect of income, franchise and other like taxes (excluding real estate taxes)
for such period (to the extent not deducted in determining EBITDA for such
period) (but excluding any accrued tax liability not paid in cash resulting from
the election by the Borrower to be treated as an “S Corporation” under the Code
or from the election by the Borrower to treat any of the Guarantors as
“Qualified Subchapter S Subsidiaries” under the Code) plus (iv) Permitted Tax
Distributions to the extent paid in cash during such period plus (v) any
payments in respect of deferred compensation to the extent paid in cash during
such period plus (vi) any payments in respect of Phantom Stock Agreements to the
extent paid in cash during such period; provided, however, that the Consolidated
Fixed Charges Ratio for any period prior to the Effective Date shall be
determined on a pro forma basis.

 

“Consolidated Interest Coverage Ratio” means, as at any date, commencing with
the fiscal quarter ending June 30, 2010, the ratio of (a) EBITDA for the period
of four consecutive fiscal quarters ending on or most recently ended prior to
such date, to (b) Cash Interest Expense for such period; provided, however, that
EBITDA and Cash Interest Expense for any period prior to the Effective Date
shall be determined on a pro forma basis.

 

“Consolidated Operating Company Leverage Ratio” means, as at any date,
commencing with the fiscal quarter ending June 30, 2010, the ratio of
(a) Borrower Debt minus cash and Cash Equivalents held by the Borrower on such
date to the extent such cash and Cash Equivalents are unrestricted and available
for the payment of the debts of the Borrower in an aggregate amount

 

8

--------------------------------------------------------------------------------


 

not in excess of the sum of $10,000,000 to (b) EBITDA for the period of four
consecutive fiscal quarters ending on or most recently ended prior to such date;
provided, however, that the Consolidated Operating Company Leverage Ratio for
any period prior to the Effective Date shall be determined on a pro forma basis.

 

“Consolidated Senior Leverage Ratio” means, as at any date, commencing with the
fiscal quarter ending June 30, 2010, the ratio of (a) Senior Debt minus cash and
Cash Equivalents held by the Credit Parties on such date to the extent such cash
and Cash Equivalents are unrestricted and available for the payment of the debts
of the Credit Parties in an aggregate amount not in excess of the sum of
(i) $10,000,000, to (b) EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date; provided, however,
that the Consolidated Senior Leverage Ratio for any period prior to the
Effective Date shall be determined on a pro forma basis.

 

“Consolidated Total Leverage Ratio” means, as at any date, commencing with the
fiscal quarter ending June 30, 2010, the ratio of (a) the Indebtedness of the
Credit Parties and the Holding Company excluding amounts described in clauses
(d) and (g) of the definition of “Indebtedness” (determined on a consolidated
basis without duplication in accordance with GAAP), including Subordinated
Indebtedness, minus  cash and Cash Equivalents held by such Credit Parties on
such date to the extent to such cash and Cash Equivalents are unrestricted and
available for the payment of the debts of the Credit Parties in an aggregate
amount not in excess of the sum of $10,000,000 to (b) EBITDA for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
date; provided, however, that the Consolidated Total Leverage Ratio for any
period prior to the Effective Date shall be determined on a pro forma basis.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Security Agreement” means the Copyright Security Agreement dated as
of the Effective Date, among the Grantors, the Administrative Agent and the
Lenders substantially in the form of Exhibit J annexed hereto, as such agreement
may thereafter be amended, supplemented or otherwise modified from time to time.

 

“Credit Parties” means (a) the Borrower and (b) its Subsidiaries other than
CWFR.

 

“CWFR” means CWFR Capital Corp., a Wholly Owned Subsidiary of CWI, Inc.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deferred Revenues” means that portion of subscription and membership revenues,
product and services revenues and publication revenues carried as a liability by
any of the Credit Parties on the balance sheet of that Person, which will be
recognized as revenue on that Person’s statement of operations in future
periods, all as determined in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.

 

“Disposition” means any sale, assignment, lease, transfer or other disposition
of any property (whether now owned or hereafter acquired) by any Credit Party to
any other Person excluding (a) the granting of Liens to the Administrative Agent
on behalf of the Lenders pursuant to the Collateral Documents, and (b) any sale,
assignment, transfer or other disposition of (i) any property sold or disposed
of in the ordinary course of business and on ordinary business terms, (ii) any
property no longer used or useful in the business of the Credit Parties and
(iii) any Collateral under and as defined in the Collateral Documents pursuant
to an exercise of remedies by the Administrative Agent thereunder.

 

“Disposition Investment” means, with respect to any Disposition, any promissory
notes or other evidences of indebtedness or Investments received by any Credit
Party in connection with such Disposition.

 

“EBITDA” means, for any period, operating income for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period plus (to the extent deducted in computing operating income)
(a) income, franchise and other like taxes (excluding real estate taxes)
expensed during such period, interest, depreciation, amortization and other
write-offs of intangible assets such as goodwill and any other non-cash income
or charges expensed for such period (including such charges in respect of
Phantom Stock Accruals) and (except to the extent received or paid in cash by
the Credit Parties) income or loss attributable to equity in Affiliates for such
period), excluding from the calculation of such operating income (determined on
a consolidated basis without duplication in accordance with GAAP) any
extraordinary and unusual gains or losses (determined on a consolidated basis
without duplication in accordance with GAAP) during such period and excluding
from the calculation of such operating income the income or loss from any
Casualty Events and Dispositions.  Notwithstanding the foregoing which may be to
the contrary, the following shall not be deducted in determining operating
income: amounts accrued or paid as consent fees, waiver fees, deferred financing
costs or intangible assets which are written off as a consequence of the waiver,
amendment, repayment or discharge of Indebtedness under or with respect, to the
extent paid on or around the Effective Date only, to (x) the Existing Credit
Agreement, (y) this Agreement and the other financial proposals preceding this
Agreement, and (z) the Camping World Credit Facility, provided further, however,
that items (x), (y) and (z) shall not be applicable for purposes of this
definition in calculating EBITDA in connection with any future transactions
entered into by the Company.

 

Notwithstanding the foregoing, if during any period for which EBITDA is being
determined, any Credit Party shall have consummated any Acquisition and (if such
acquisition is a stock or other equity Acquisition) the company acquired in such
Acquisition becomes a Subsidiary in accordance with the provisions of
Section 6.10(a) then, for all purposes of this Agreement, with the exception of
the calculation of Excess Cash Flow, EBITDA shall be determined on a pro forma
basis as if such Acquisition had been made or consummated on the first day of
such period.

 

10

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.2).

 

“Effective Date Mortgage” has the meaning assigned to such term in
Section 5.1(f)(i).

 

“Effective Date Mortgage Policies” has the meaning assigned to such term in
Section 5.1(f)(vi).

 

“Effective Date Mortgaged Property” has the meaning assigned to such term in
Section 5.1(f)(i).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA

 

11

--------------------------------------------------------------------------------


 

Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” means, when used in reference to the Loans, that the interest on
the Loans is determined by reference to the Three Month LIBOR Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Excess Cash Flow” means, for each fiscal year, commencing with the fiscal year
ending December 31, 2010 and for each fiscal year thereafter, (a) the sum of
EBITDA plus Related Retail Sale-Leaseback Proceeds received in such fiscal year
minus (b) the sum of the following (to the extent not deducted in computing
EBITDA):  (i) Cash Interest Expense for such fiscal year, plus (ii) the
aggregate amount of all Non-Financed Capital Expenditures made during such
fiscal year, plus (iii) all regularly scheduled payments, mandatory prepayments
and voluntary prepayments (other than any voluntary prepayments in respect of
the Camping World Credit Agreement) of principal on any Indebtedness (including
the Term Loans and the principal component of any payments in respect of Capital
Lease Obligations for such fiscal year), plus (iv)  the aggregate amount paid,
or required to be paid, in cash in respect of income, franchise, and other like
taxes (excluding real estate taxes) for such fiscal year, plus (v) all Permitted
Tax Distributions to the extent paid in cash during such fiscal year, plus
(vi) any payments in respect of deferred compensation or the Phantom Stock
Agreements, plus (vii) any Restricted Junior Payments made in cash to the extent
permitted to be made pursuant to Section 7.6(b), in each case, to the extent
paid in cash during such fiscal year minus (c) any net increase in Working
Capital during such fiscal year plus (d) any net decrease in Working Capital
during such fiscal year.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income, net worth or franchise taxes or any like
taxes imposed on (or measured by) its net income or net worth by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or in which it is
taxable solely on account of some connection other than the execution, delivery
or performance of this Agreement or the receipt of income hereunder, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.18(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.16(e), except

 

12

--------------------------------------------------------------------------------


 

to the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 2.16(a).

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Credit Party in excess of $500,000 in the aggregate in any fiscal year
not in the ordinary course of business, including tax refunds, pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facilities” means any and all real property (including, without limitation all
buildings, fixtures or other improvements located thereon) now or hereafter or
heretofore owned, leased, operated or used by any Credit Party or any of their
respective predecessors.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“First Priority”  means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Liens permitted pursuant to Section 7.2 to the extent
not perfected by filing of any UCC financing statements) to which such
Collateral is subject.

 

“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

13

--------------------------------------------------------------------------------

 


 

“FreedomRoads” shall mean FreedomRoads, LLC, a Minnesota limited liability
company, and its Subsidiaries.

 

“Funded Debt” of any Person shall mean, without duplication, as of any
calculation date, (a) any obligation of such Person for borrowed money,
including all of the obligations, (b) any obligation of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) any obligation of
such Person in respect of the deferred purchase price of property or for
services (other than trade payables incurred in the ordinary course of business
on terms customary in the trade), (d) any Capitalized Lease Obligation of such
Person, (e) any obligation of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person,
(f) any obligation, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (g) any Guaranty
by such Person of any obligation described in clauses (a) through (f) above,
(h) any obligation or liability of others secured by a Lien on property owned by
such Person, whether or not such obligation or liability is assumed by such
Person, (i) any financial obligation of such Person under purchase money
mortgages, (j) any obligation of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any equity interest of
such Person, (k) any off-balance sheet liability of such Person retained in
connection with asset securitization programs, synthetic leases, sale and
leaseback transactions or other similar obligations arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its Subsidiaries and (l) any debt, liability or
obligation of such Person arising from or in connection with (i) any Hedge
Agreements or (ii) without double counting, any other debt, liability or
obligation arising from or in connection with any Bank Products; provided,
however, that, notwithstanding anything in GAAP to the contrary, the amount of
all obligations shall be the full face amount of such obligations.

 

“FRH” means FreedomRoads Holding Company, LLC, a Minnesota limited liability
company, all the common equity of which is held by the Stephen Adams Trust and
certain minority holders and all the preferred equity of which is held by CWFR.

 

“FRH Preferred” means the rights and preferences of the preferred membership
interest in FRH as adopted by the Board of Governors of FRH on the date of
issuance of the Holding Company Notes.

 

“FRH Preferred Equity Interest” means the membership interest in FRH having the
rights and preferences of the FRH Preferred.

 

“FRH Restricted Distribution” means any distribution by FRH to its members with
respect to their membership interests other than (a) distributions to CWFR with
respect to the FRH Preferred Equity Interest and (b) distributions to members in
respect of tax obligations to the extent permitted by the terms of the FRH
Preferred.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

14

--------------------------------------------------------------------------------


 

“GMAC Insurance Agreements” means the Service Agreement, dated June 2, 1978,
between National General Insurance Company (“NGIC”) and the Borrower and Trailer
Life Publishing Company, Incorporated, relating to the “Good Sam Club” insurance
plan, including all addenda thereto, as amended or modified, and the Amended and
Restated Marketing Agreement dated as of May 15, 2002 among Camping World and
NGIC, including all addenda thereto, as amended or modified.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and the
National Association of Insurance Commissioners.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.1.

 

“Guarantors” means the Subsidiaries of the Borrower.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Hedging Agreement Obligations” means all obligations in respect of any Hedging
Agreements between any Credit Party and the Administrative Agent or any Senior
Lender.

 

“Holding Company” means Affinity Group Holding, Inc., a Delaware corporation
which holds all the outstanding capital stock of the Borrower.

 

“Holding Company Collateral Documents” means the Nonrecourse Guaranty and Pledge
Agreement executed and delivered by the Holding Company on March 24, 2005
substantially in

 

15

--------------------------------------------------------------------------------


 

the form of Exhibit A annexed hereto, as such agreement may be amended,
supplemented or otherwise modified from time to time.

 

“Holding Company Notes” means the Holding Company’s unsecured Senior Notes due
2012 issued pursuant to the Holding Company Notes Indenture in an aggregate
principal amount not in excess of the principal amount of the Holding Company
Notes issued on the date of initial issuance of the Holding Company Notes (plus
any paid in kind interest) which notes are not guaranteed by any of the Credit
Parties.

 

“Holding Company Notes Indenture” means the Indenture dated as of March 24, 2005
between the Holding Company and The Bank of New York, as Trustee, as
supplemented or amended from time to time but excluding any supplement or
amendment which increases the interest rate or any premium applicable to the
Holding Company Notes, increases the principal amount outstanding of the Holding
Company Notes or creates sinking fund or other principal payment or offer to
purchase requirements.

 

“Indebtedness” means, for any Person:  without duplication (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
advance, the issuance and sale of debt securities or the sale of Property to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services (other than Phantom Stock Accruals), other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts are payable within
120 days of the date the respective goods are delivered or the respective
services are rendered; (c) Capital Lease Obligations of such Person;
(d) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (e) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (f) Indebtedness of others Guaranteed by such
Person; and (g) obligations under Hedging Agreements (and for purposes hereof,
the amount of Indebtedness under a Hedging Agreement shall be deemed to be equal
to the aggregate maximum contingent amount or potential liability under such
Hedging Agreement).  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.6.

 

16

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the first
Business Day of each month (commencing on April 1, 2010) and (b) with respect to
any Eurodollar Loan, the last Business Day of the Interest Period applicable to
such Eurodollar Loan.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three months thereafter;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.  Notwithstanding the
foregoing, no Interest Period for any Term Loan may commence before and end
after any Quarterly Date unless, after giving effect thereto, the aggregate
principal amount of the Term Loans having Interest Periods that end after such
Quarterly Date shall be equal to or less than the aggregate principal amount of
the Term Loans scheduled to be outstanding after giving effect to the payments
of principal required to be made on such Quarterly Date.

 

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to, or
for the benefit of, any other Person (including the purchase of Property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person, but excluding any such
advance, loan or extension of credit having a term not exceeding 180 days
representing the purchase price of inventory or supplies sold by such Person in
the ordinary course of business); or (c) the entering into of any Guarantee of,
or other contingent obligation with respect to, Indebtedness or other liability
of any other Person and (without duplication) any amount committed to be
advanced, lent or extended to such Person.  Notwithstanding the foregoing,
Capital Expenditures and Acquisitions shall not be deemed “Investments” for
purposes hereof.

 

“IP Collateral”  means, collectively, the Collateral under the Trademark
Security Agreement and the Copyright Security Agreement.

 

“Issue Discount” means an amount equal to two percent (2%) of each Term Loan
Commitment, as set forth on Schedule 2.1.

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in such form as may be approved by the Administrative Agent in
its sole discretion.

 

17

--------------------------------------------------------------------------------


 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.

 

“Lender Representative” has the meaning set forth in Section 6.14.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (other than an operating
lease) (or any financing lease having substantially the same economic effect as
any of the foregoing) relating to such asset and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidation Payment” has the meaning given to that term in the FRH Preferred
and includes any payment made on account of the FRH Preferred Equity Interest as
a result of a redemption made pursuant to Section 5 of the FRH Preferred.

 

“Loan Documents” means the Existing Credit Agreement as amended and restated by
this Agreement, any promissory notes evidencing Loans hereunder, the Collateral
Documents, the Affiliate Subordination Agreement, the Agent Appointment
Agreement, the Administrative Agent Fee Letter, the Post-Closing Letter
Agreement and any other instruments or documents delivered or to be delivered by
any Credit Party or Affiliate thereof from time to time pursuant to this
Agreement.

 

“Loans” means the Term Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets (including intangible assets), operations or condition (financial or
otherwise), of the Credit Parties taken as a whole, (b) the ability of any
Credit Party to perform any of its obligations under this Agreement or the other
Loan Documents, (c) the rights of or benefits available to the Administrative
Agent and the Lenders under this Agreement and the other Loan Documents or
(d) any “Materially Adverse Effect” as such term is defined in the Camping World
Credit Facility as of the Effective Date without regard to any future amendments
thereof.

 

“Material Indebtedness” means Indebtedness (other than the Term Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Credit Parties in an aggregate principal amount exceeding $1,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Person would be required to pay if such Hedging Agreement were terminated
at such time.

 

“Material Leasehold Property” means a Leasehold Property which (a) is a retail
or super store or distribution center or (b) has been reasonably determined by
the Required Lenders to be

 

18

--------------------------------------------------------------------------------


 

of material value as Collateral or of material importance to the operations of
the Credit Parties after weighing the value of such property as additional
Collateral against the costs and expenses associated with satisfying the
requirements of Section 6.13.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage, leasehold mortgage, collateral assignment of leases and
rents or by any similar title) executed and delivered by any Credit Party in
such form as may be approved by the Administrative Agent and the Lenders in
their sole discretion, in each case with such changes thereto as may be
recommended by Administrative Agent’s or the Lenders’ local counsel based on
local laws or customary local practices, (ii) or at Administrative Agent’s or
the Lenders’ option, in the case of an Additional Mortgaged Property, an
amendment to an existing Mortgage, in form satisfactory to Administrative Agent
and the Lenders, adding such Additional Mortgaged Property to the Real Property
Assets encumbered by such existing Mortgage, in either case as such security
instrument or amendment may be amended, supplemented or otherwise modified from
time to time.  “Mortgages” means all such instruments, including Effective Date
Mortgages and any Additional Mortgages, collectively.

 

“Mortgaged Property” means an Effective Date Mortgaged Property or an Additional
Mortgaged Property.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Payments” means,

 

(i)            with respect to any Casualty Event, the aggregate amount of
proceeds of insurance, condemnation awards and other compensation received by
any Credit Party in respect of such Casualty Event net of (A) reasonable
expenses incurred by any Credit Party in connection therewith and
(B) contractually required repayments of Indebtedness to the extent secured by a
Lien on such property and any income and transfer taxes payable by any Credit
Party in respect of such Casualty Event;

 

(ii)           with respect to any Disposition or Extraordinary Receipt, the
aggregate amount of all cash payments received by any Credit Party directly or
indirectly in connection with such Disposition or Extraordinary Receipt,
whether, with respect to Dispositions, at the time of such Disposition or after
such Disposition under deferred payment arrangements or Investments entered into
or received in connection with such Disposition (including, without limitation,
Disposition Investments) and, with respect to Extraordinary Receipts, when and
as such receipts are received by a Credit Party; provided that

 

(A)          Net Cash Payments shall be net of (I) the amount of any legal,
title, transfer and recording tax expenses, commissions and other fees and
expenses payable by any Credit Party in connection with such Disposition or the
transaction giving rise to such Extraordinary Receipt and (II) any Federal,
state and local income or other taxes estimated to be payable by any Credit
Party as a result of such Disposition or the transaction giving rise to such
Extraordinary Receipt, but

 

19

--------------------------------------------------------------------------------


 

only to the extent that such estimated taxes are in fact paid to the relevant
Federal, state or local governmental authority within twelve months of the date
of such Disposition or the transaction giving rise to such Extraordinary
Receipt; and

 

(B)          Net Cash Payments shall be net of any repayments by any Credit
Party of Indebtedness to the extent that (I) such Indebtedness is secured by a
Lien on the property that is the subject of a Disposition and (II) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property; and

 

(iii)          with respect to any offering of debt or equity securities, the
aggregate amount of all cash proceeds received by any Credit Party therefrom
less all legal, underwriting and similar fees and expenses incurred in
connection therewith.

 

“New York Life Facility” shall mean that certain Second Lien Note Purchase
Agreement, dated as of June 5, 2009, by and among the Borrower, the affiliates
of the Borrower party thereto as guarantors, the Purchasers (as defined therein)
and New York Life Investment Management LLC as administrative agent for the
Purchasers, and the Notes (as defined therein) issues thereunder.

 

“Non-Financed Capital Expenditures” means, for any period, all Capital
Expenditures made during such period that have not been funded with the proceeds
of purchase money financing (including, without limitations, capital leases)
other than the proceeds of the Term Loans.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

 

“Parent” means AGI Holding Corp., a Delaware corporation which holds all the
outstanding capital stock of the Holding Company.

 

“Paying Agent” shall have the meaning set forth in the Holding Company Notes
Indenture.

 

“Permitted Cash Flow Distribution” means the amount of Restricted Junior
Payments permitted to be made from Excess Cash Flow pursuant to Section 7.6(b).

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

20

--------------------------------------------------------------------------------


 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard and Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000; and

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above.

 

“Permitted Tax Distributions” means, for so long as the Borrower is an “S
corporation” or a substantially similar pass-through entity for federal income
tax purposes, distributions to the Holding Company (or any successor entity or
other entity that owns, directly or indirectly, all of the outstanding common
stock of the Borrower) in respect of any fiscal year equal to the amount based
on reasonable estimates, of federal, state and local income taxes that the
Borrower would be required to pay with respect to such fiscal year calculated as
if, for such fiscal year, the Borrower were treated as a “C corporation”
domiciled in the State of California rather than as an “S corporation”, and
assuming further, solely for the purpose of the tax calculation herein, that any
and all Restricted Junior Payments made by the Borrower pursuant to
Section 7.6(i) or the interest component of any and all Restricted Junior
Payments made by the Borrower pursuant to Section 7.6(iii) shall be deemed to be
payments of interest by the Borrower (for avoidance of doubt, any amounts
accrued in respect of interest on the Holding Company Notes (but not paid in
cash) shall not be treated as payable by the Borrower).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Phantom Stock Accruals” means the amounts shown as liabilities in the
Borrower’s general ledger account captions “Deferred Phantom Compensation” to
the extent (i) such general ledger account is kept and adjusted in the ordinary
course of business and in accordance with GAAP and the Borrower’s past
practices, and (ii) such deferred compensation is payable under “phantom stock
agreements” between a Credit Party and key employees of such Credit Party
entered into in the ordinary course of business and in accordance with the
Borrower’s practices prior to the effective date thereof, in substantially the
form of the phantom stock agreements in existence on the Effective Date, or in
such other form as shall be approved by the Administrative Agent.

 

“Phantom Stock Agreements” means the phantom stock agreements referred to in the
definition of Phantom Stock Accruals and described in Schedule 4.14 annexed
hereto.

 

21

--------------------------------------------------------------------------------


 

“Plan” means any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Amended and Restated Pledge Agreement executed and
delivered by all of the Credit Parties on June 24, 2003 and thereafter in
accordance with Section 6.10, substantially in the form of Exhibit B annexed
hereto, as such agreement may be amended, supplemented or otherwise modified
from time to time.

 

“Post-Closing Letter Agreement” means the letter agreement dated the Effective
Date between the Company and the Agent.

 

“Post-Default Rate” means, (i) during any period when the Term Loans constitute
Base Rate Loans, a rate per annum equal to the Adjusted Base Rate plus the
Applicable Margin plus two percent (2%), and (ii) during any period when the
Term Loans constitute Eurodollar Loans, a rate per annum equal to the Three
Month LIBOR Rate plus the Applicable Margin plus two percent (2%).

 

“Prepayment Premium” means, for any prepayment made during the periods specified
below, an amount equal to the corresponding percentage in the table below
multiplied by the principal amount of such prepayment:

 

Period

 

Prepayment Premium

Effective Date through (and including) the first anniversary of the Effective
Date:

 

103%

From (but excluding) the first anniversary of the Effective Date through (and
including) the second anniversary of the Effective Date:

 

102%

From (but excluding) the second anniversary of the Effective Date through (and
including) the third anniversary of the Effective Date or at anytime after the
third anniversary of the Effective Date in the event that the Term Loans and
other Indebtedness hereunder are required to be paid pursuant to
Section 2.10(b)(ix)  upon the occurrence of a Change of Control:

 

101%

Thereafter (except as provided with respect to a Change of Control as described
above):

 

100%

 

provided that, if at any time prior to the date that is two years after the
Effective Date, the Loans are prepaid in whole or in part with the Net Cash
Proceeds of a sale of equity securities of the Borrower or any other Credit
Party, then the Prepayment Premium applicable to such prepayment shall be an
amount equal to 105% times the principal amount of such prepayment.

 

“Prime Rate” means the rate of interest per annum equal to the “Prime Rate” as
reported from time to time in The Wall Street Journal; each change in the Prime
Rate shall be effective from and including the date such change is reported.  In
the event such rate is not available at

 

22

--------------------------------------------------------------------------------


 

such time for any reason, “Prime Rate” shall mean a rate of interest per annum
publicly announced from time to time by any banking institution selected by
Administrative Agent as its prime rate.

 

“Property” means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

“Quarterly Dates” means the last Business Day of each fiscal quarter of the
Credit Parties, the first of which shall be the first such day after the
Effective Date of this Agreement.

 

“Real Estate Holdings” has the meaning assigned to such term in Section 5.1(o).

 

“Real Property Asset” means, at any time of determination, any fee ownership or
leasehold interest then owned by any Credit Party in any real property.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Recorded Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in the Administrative Agent’s reasonable judgment, to
give constructive notice of such Leasehold Property to third-party purchasers
and encumbrancers of the affected real property.  For purposes of this
definition, the term “Recorded Document” means, with respect to any Leasehold
Property, (a) the lease evidencing such Leasehold Property or a memorandum
thereof, executed and acknowledged by the owner of the affected real property,
as lessor, or (b) if such Leasehold Property was acquired or subleased from the
holder of a Recorded Leasehold Interest, the applicable assignment or sublease
document, executed and acknowledged by such holder, in each case in form
sufficient to give such constructive notice upon recordation and otherwise in
form reasonably satisfactory to the Administrative Agent.

 

“Register” has the meaning assigned to such term in Section 10.4(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Related Retail Sale-Leaseback Proceeds” means the proceeds received after the
Effective Date by the Credit Parties (net of all transactional and related
expenses) in any Sale-Leaseback Transaction involving a Camping World retail
outlet or distribution center (excluding any retail outlet or distribution
center if the costs for the construction of a structure on such property
(including costs of the common building systems) were not funded with Capital
Expenditures incurred by the Credit Parties) acquired or constructed by any such
party after the Effective Date by the Credit Parties, but only to the extent
such proceeds do not exceed the aggregate amount of Capital Expenditures
incurred for the purpose of building out such store.

 

“Rental Obligations”  means the maximum fixed rentals paid or payable by a
lessee under any Operating Lease during a specified period, excluding amounts
paid or payable on account of

 

23

--------------------------------------------------------------------------------

 


 

maintenance, utilities, ordinary repairs, insurance, taxes, assessments and
other similar charges, whether or not designated as rental or additional rental.

 

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the sum of the total Loans, at such time.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of any Credit Party
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of any Credit Party now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of any Credit Party now or hereafter outstanding,
and (iv) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
Subordinated Indebtedness.

 

“Sale-Leaseback Transactions” means any sales or transfers of any real or
tangible personal property owned by any Person in order to lease such property
for substantially the same purpose as the property being sold or transferred;
provided that such sale or transfer is at fair market value and such lease is at
fair rental value.

 

“Sarbanes-Oxley Act” has the meaning assigned to such term in Section 6.1(a).

 

“Secured Parties” means each Lender, each Affiliate of a Lender which is party
to any Hedging Agreement, if any, and the Administrative Agent.

 

“Security Agreement” means the Amended and Restated Security Agreement executed
and delivered by all of the Credit Parties on June 24, 2003 and thereafter in
accordance with Section 6.10, substantially in the form of Exhibit C annexed
hereto, as such agreement may be amended, supplemented or otherwise modified
from time to time.

 

“Senior Debt” means the Indebtedness of the Credit Parties as described in
clauses (a), (b), and (c) of the definition of “Indebtedness” (determined on a
consolidated basis without duplication in accordance with GAAP), excluding any
Subordinated Indebtedness.

 

“Senior Subordinated Notes” means the Borrower’s 9.00% Senior Subordinated Notes
due 2012, including any Additional Notes and Exchange Notes (as each such term
is defined in the Senior Subordinated Note Indenture) with an aggregate initial
principal amount equal to $200,000,000, in each case as issued pursuant to the
Senior Subordinated Note Indenture, as amended, supplemented or otherwise
modified in accordance with the restrictions of Section 7.12.

 

“Senior Subordinated Note Indenture” means that certain Indenture dated as of
February 18, 2004 among the Borrower, the guarantors party thereto and The Bank
of New York, as trustee, as amended, supplemented or otherwise modified in
accordance with the restrictions of Section 7.12.

 

24

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” means (a) the Senior Subordinated Notes, and (b) 
any Indebtedness of any Credit Party which matures in its entirety later than
the Loans and by its terms (or by the terms of the instrument under which it is
outstanding and to which appropriate reference is made in the instrument
evidencing such Subordinated Indebtedness) is made subordinate and junior in
right of payment to the Loans and to such Credit Party’s other obligations to
the Lenders hereunder by provisions reasonably satisfactory in form and
substance to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.  References herein to “Subsidiaries” shall, unless
the context requires otherwise, be deemed to be references to Subsidiaries of
the Borrower.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” has the meaning assigned to such term in Section 2.1(b).

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
agreement of such Lender to make Term Loans to the Borrower on the Effective
Date.  The initial amount of each Term Loan Lender’s Term Loan Commitment is set
forth on Schedule 2.1.  The aggregate original amount of the Term Loan
Commitments is $144,300,000.

 

“Term Loan Lender” means any Lenders from time to time holding Term Loans,
including assignees under any assignments permitted by Section 10.4.

 

“Term Loan Maturity Date” The earlier of:  (i) the fifth (5th) anniversary of
the Effective Date; or (ii) the date that is 90 days prior to the maturity of
the Senior Subordinated Notes and the Holding Company Notes, except that clause
(ii) shall not apply if both the Senior Subordinated Notes and the Holding
Company Notes are:  (a) refinanced or exchanged for a security with a maturity
date at least 90 days following the fifth (5th) anniversary of the Effective
Date; or (b) discharged (through conversion to equity or otherwise) without
incurring any replacement Indebtedness.

 

“Test Date” has the meaning assigned to such term in Section 2. 7(a).

 

“Three Month LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate per annum equal to the greater of (a) the “London
Interbank Offered Rate” for an interest period of three (3) months published in
The Wall Street Journal or (b) 3.0% per annum.  The Three Month LIBOR Rate shall
be determined as of the Effective Date for the period from the Effective Date
through the last Business Day of March, 2010 and, thereafter on

 

25

--------------------------------------------------------------------------------


 

each Quarterly Date of each year and, once determined, shall remain in effect
until the next Quarterly Date.  In the event that such rate is not available at
such time for any reason, then the “LIBOR Rate” with respect to such Eurodollar
Borrowing for such interest period shall be the rate at which U.S. dollar
deposits of $5,000,000, and for a maturity comparable to such interest period,
are offered by a bank selected by the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.  Notwithstanding the Interest Period specified in any Interest Election
Request, the rate used to calculate the LIBOR Rate for any Interest Period
shall never be less than the rate per annum attributable to a three
month LIBOR Interest Period.

 

“Title Company” means, collectively, Lawyers Title Insurance Company, and one or
more other title insurance companies reasonably satisfactory to the
Administrative Agent.

 

“Trademark Security Agreement” means the Amended and Restated Trademark Security
Agreement executed and delivered by all of Credit Parties on June 24, 2003 and
thereafter in accordance with Section 6.10, substantially in the form of
Exhibit D annexed hereto, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

“Transactions” means (a) with respect to the Borrower, the execution, delivery
and performance by the Borrower of the Loan Documents to which it is a party,
the borrowing of Loans and the use of the proceeds thereof, and (b) with respect
to any Credit Party (other than the Borrower), the execution, delivery and
performance by such Credit Party of the Facility Documents to which it is a
party.

 

“Type” when used in reference to the Term Loans, refers to whether the rate of
interest on the Term Loans is determined by reference to the Adjusted Base Rate
or Three Month LIBOR Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UCO” means the United States Copyright Office or any successor or substitute
office in which filings are necessary or, in the opinion of the Administrative
Agent, desirable in order to create or perfect Liens on any IP Collateral.

 

“U.S. dollars” or “$” refers to lawful money of the United States of America.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Voidable Transfer” shall have the meaning specified in Section 10.15.”Wholly
Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such

 

26

--------------------------------------------------------------------------------


 

date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, at any date, the difference between the aggregate
current assets and the aggregate current liabilities (excluding current
maturities of long term Indebtedness, the current portion of Deferred Revenues
and the current portion of deferred tax assets and deferred tax liabilities) of
the Credit Parties at such date (determined on a consolidated basis without
duplication in accordance with GAAP).

 

1.2          Classification of Loans.  For purposes of this Agreement, Loans may
be classified and referred to by Type (e.g., a “Base Rate Loan” or a “Eurodollar
Loan”).

 

1.3          Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  References in Articles VI and VII in respect of the
affirmative and negative covenants to be performed by the Credit Parties shall
be interpreted to mean, with respect to Article VI, that the Borrower will, and
will cause each of its Subsidiaries to comply with such covenant, and, with
respect to Article VII, that the Borrower will not, and will not permit any of
its Subsidiaries to, violate such covenant.

 

1.4          Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such

 

27

--------------------------------------------------------------------------------


 

provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

2.1          Commitments.

 

(a)           [Reserved]

 

(b)           Term Loans.  Subject to the terms and conditions set forth herein,
on the Effective Date, each Lender shall make a Term Loan (each such term loan
being herein called a “Term Loan”) to the Borrower in an amount equal to its
Term Loan Commitment minus the Issue Discount.  The principal amounts of the
Term Loans which are repaid or prepaid after the Effective Date pursuant to the
terms of this Agreement may not be reborrowed.

 

(c)           [Reserved]

 

2.2          Loans.

 

(a)           The failure of a Lender to make its Term Loan required to be made
by it on the Effective Date shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)           Subject to Section 2.13, each Term Loan shall be a Base Rate Loan
or Eurodollar Loan in accordance herewith.  Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for a Eurodollar
Borrowing, each Eurodollar Loan shall be in an aggregate amount at least equal
to $500,000 or any greater multiple of $100,000.  Each Base Rate Loan shall be
in an aggregate amount that is at least equal to $100,000 or any greater
multiple of $100,000.

 

2.3          [Reserved].

 

2.4          [Reserved].

 

2.5          Funding of Borrowings.

 

(a)           Each Lender shall make the Term Loan to be made by it hereunder on
the Effective Date by wire transfer of immediately available funds by 11:00 a.m.
(New York, New York time), to the account of the Administrative Agent most
recently designated by it for such

 

28

--------------------------------------------------------------------------------


 

purpose by notice to the Lenders.  The Administrative Agent will remit the
amounts so received to an account designated by the Borrower.

 

(b)           [Reserved]

 

(c)           [Reserved]

 

2.6          Interest Elections.

 

(a)           Each Term Loan initially shall be a Eurodollar Loan.  Thereafter,
the Borrower may elect to convert all (but not less than all) Term Loans to a
different Type subject to this Section 2.6 and Section 2.13.

 

(b)           To make an election pursuant to this Section 2.6, the Borrower
shall notify the Administrative Agent of such election by telephone (i) in the
case of Eurodollar Borrowing, not later than 11:00 a.m. (New York, New York
time), three Business Days before the applicable Interest Payment Date, or
(ii) in the case of Base Rate Borrowing, not later than 11:00 a.m. (New York,
New York time), one Business Day before the applicable Interest Payment Date. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)            the effective date of the election made pursuant to such Interest
Election Request, which shall be a Quarterly Date; and

 

(ii)           whether the resulting Borrowing is to be a Base Rate Borrowing or
a Eurodollar Borrowing.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof.

 

(e)           Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as a Default is
continuing (i) no outstanding Borrowing may be converted to a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the next Interest Period applicable thereto.

 

2.7          Termination of Commitments.

 

(a)           [Reserved]

 

(b)           [Reserved]

 

(c)           [Reserved]

 

29

--------------------------------------------------------------------------------


 

(d)           The Term Loan Commitments shall automatically terminate on the
making of the Loans to the Borrower on the Effective Date.

 

2.8          [Reserved].

 

2.9          Repayment of Loans; Evidence of Debt.

 

(a)           [Reserved]

 

(b)           The Borrower hereby unconditionally promises to pay on each
anniversary of the Effective Date, commencing with the first such date occurring
after the Effective Date, to the Administrative Agent for the account of the
Lenders quarterly principal payments in an aggregate amount equal to the Term
Loan Commitment of the Term Loans on the Effective Date times 0.25%.  To the
extent not previously paid, all Term Loans shall be due and payable on the Term
Loan Maturity Date.

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section 2.9 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(f)            Any Lender may request that the Loan made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or its
nominee record holder) (or, if requested by such Lender, to such Lender (or its
nominee record holder) and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loan evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.4) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns) unless, in
connection with an assignment of all or any portion of a promissory note and
interest thereon, the assignee informs the Administrative Agent in writing that
it does not wish that its Loan be evidenced by a promissory note.

 

30

--------------------------------------------------------------------------------


 

2.10        Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section 2.10; provided
that each prepayment in respect of the Term Loans shall be in an amount that is
at least equal to $1,000,000 or any greater multiple of $500,000.  Each optional
prepayment of Term Loans shall be applied to reduce all remaining unpaid
installments thereof in inverse order of maturity.

 

(b)           Mandatory Prepayments.  Subject to the provisions of subsection
(i) below, the Borrower shall make prepayments of the Loans hereunder as
follows:

 

(i)            Casualty Events.  Upon the date 90 days following the receipt by
any Credit Party of the proceeds of insurance, condemnation award or other
compensation in respect of any Casualty Event affecting any property of any
Credit Party (or upon such earlier date as such Credit Party, as the case may
be, shall have determined not to repair or replace the property affected by such
Casualty Event), the Borrower shall prepay the Loans in an aggregate amount, if
any, equal to 100% of the Net Cash Payments from such Casualty Event not
theretofore applied or committed to be applied to the repair or replacement of
such property (it being understood that if Net Cash Payments committed to be
applied are not in fact applied within six months of the respective Casualty
Event, then such proceeds shall be applied to the prepayment of Loans no later
than the fifteenth (15th) Business Day thereafter, such prepayment to be
effected in the manner and to the extent specified in Section 2.10(c).

 

(ii)           Offering of Debt or Equity.  Without limiting the obligation of
the Borrower to obtain the consent of the Required Lenders to any incurrence of
Indebtedness or sale of securities not otherwise permitted hereunder, the
Borrower agrees, on or prior to the closing of any sale of debt or equity
securities by any Credit Party after the Effective Date, to deliver to the
Administrative Agent a statement certified by a Financial Officer of the
Borrower, in form and detail reasonably satisfactory to the Administrative
Agent, of the estimated amount of the Net Cash Payments of such sale of
securities that will (on the date of such sale of securities) be received by any
Credit Party in cash and the Borrower will prepay the Loans hereunder, upon the
date of such sale of securities, in an aggregate amount equal to (x) in the case
of a sale of equity securities, 50% of the actual amount of the Net Cash
Payments of such sale of equity securities received by any Credit Party in an
aggregate cumulative amount in excess of $20,000,000, and (y) in the case of the
incurrence of Indebtedness (other than Indebtedness permitted hereunder to be
incurred), 100% of the actual amount of the Net Cash Payments of such incurrence
of Indebtedness received by any Credit Party, in each case, such prepayment to
be effected in each case in the manner and to the extent specified in
Section 2.10(c) and no later than the fifteenth (15th) Business Day following
the date of each such receipt.

 

(iii)          Sale of Assets.  Without limiting the obligation of the Borrower
to obtain the consent of the Required Lenders to any Disposition not

 

31

--------------------------------------------------------------------------------


 

otherwise permitted hereunder, the Borrower agrees, on or prior to the
occurrence of any Disposition (other than a Sale-Leaseback Transaction) by any
Credit Party, to deliver to the Lenders a statement certified by a Financial
Officer of the Borrower, in form and detail reasonably satisfactory to the
Required Lenders, of the estimated amount of the Net Cash Payments of such
Disposition that will (on the date of such Disposition) be received by any
Credit Party in cash, indicating on such certificate, whether the Borrower
intends to reinvest such Net Cash Payments or will be prepaying the Loans, as
hereinafter provided, and the Borrower will be obligated to either (A) reinvest
such Net Cash Payments within 180 days after receipt (or, if within such 180 day
period the Borrower or any Credit Party enters into contracts related to the
reinvestment of such Net Cash Payments, such longer period not to exceed 365
days after the original date of receipt of such Net Cash Payments as is
contemplated by such contracts) into assets used in a line of business permitted
hereunder or (B) prepay the Loans hereunder), as follows:

 

(x)           upon the date of such Disposition, or on the date (the
“Reinvestment Date”) which is 180 days after such date (or such longer period
not to exceed 365 days as contemplated by contracts related to the reinvestment
of such Net Cash Payments) if the Borrower had indicated on the certificate
delivered as hereinabove required that it intended to reinvest the Net Cash
Payments of such Disposition, in an aggregate amount equal to 100% of the amount
of such Net Cash Payments, to the extent received by any Credit Party in cash on
the date of such Disposition or, if applicable, the Reinvestment Date to the
extent of any Net Cash Payments not so reinvested; and

 

(y)           thereafter, quarterly, on the date of the delivery by the Borrower
to the Administrative Agent pursuant to Section 6.1 of the financial statements
for any quarterly fiscal period or fiscal year, to the extent any Credit Party
shall receive Net Cash Payments during the quarterly fiscal period ending on the
date of such financial statements in cash under deferred payment arrangements or
Disposition Investments entered into or received in connection with any
Disposition, an amount equal to (A) 100% of the aggregate amount of such Net
Cash Payments minus (B) any transaction expenses associated with Dispositions
and not previously deducted in the determination of Net Cash Payments plus (or
minus, as the case may be) (C) any other adjustment received or paid by any
Credit Party pursuant to the respective agreements giving rise to Dispositions
and not previously taken into account in the determination of the Net Cash
Payments; provided that if prior to the date upon which the Borrower would
otherwise be required to make a prepayment under this clause (y) with respect to
any quarterly fiscal period the aggregate amount of such Net Cash Payments
(after giving effect to the adjustments provided for in this clause (y)) shall
exceed $4,000,000, then the Borrower shall within three Business Days make a
prepayment under this clause (y) in an amount equal to such required prepayment.

 

32

--------------------------------------------------------------------------------


 

Prepayments of Loans shall be effected in each case in the manner and to the
extent specified in Section 2.10(c); provided that if at the time of any such
Disposition an Event of Default shall have occurred and be continuing, the
Credit Parties shall not have the right to reinvest any Net Cash Payments and
shall instead prepay the Loans by 100% of the amount of Net Cash Payments
received from such Disposition.

 

Notwithstanding anything herein to the contrary if and to the extent that any
Net Cash Payments would otherwise be required to be used to repay the Senior
Subordinated Notes or the Holding Company Notes or purchase or repurchase any
notes issued under the Senior Subordinated Notes Indenture or the Holding
Company Notes Indenture, the Borrower shall prepay the Loans.

 

(iv)          Excess Cash Flow.  Not later than the date 90 days after the end
of each fiscal year of the Borrower commencing with the fiscal year ending
December 31, 2010 and for each fiscal year thereafter, the Borrower shall prepay
the Loans as provided in Section 2.10(c) in an amount equal to either 75% of
Excess Cash Flow for such fiscal year if the Consolidated Senior Leverage Ratio
for such fiscal year is equal to or greater than 2.0 to 1, or 50% of Excess Cash
Flow for such fiscal year if the Consolidated Senior Leverage Ratio for such
fiscal year is less than 2.0 to 1; provided, however, that the calculation of
Excess Cash Flow for fiscal year 2010 shall be determined on a pro forma basis
to include the first quarter of the fiscal year 2010.

 

(v)           [Reserved]

 

(vi)          [Reserved]

 

(vii)         [Reserved]

 

(viii)        Extraordinary Receipts.  Without duplication of any other amount
referred to in this Section 2.10(b), within fifteen (15) Business Days following
receipt by any Credit Party of any Extraordinary Receipts in an amount equal to
the Net Cash Payments received by such Credit Party with respect to such
Extraordinary Receipts.

 

(ix)          Upon the occurrence of a Change of Control, Borrower will prepay
the Loans in full hereunder together with the applicable Prepayment Premium plus
accrued and unpaid interest to the extent required by Section 2.12 and accrued
and unpaid expenses and fees.

 

(x)           [Reserved].

 

(c)   Application. In the event of any mandatory prepayment of Loans pursuant to
subsections (b)(i) through (b)(iv) of this Section 2.10, the proceeds of such
prepayment shall be applied to the prepayment of the Term Loans, ratably in
accordance with the then-outstanding aggregate amounts thereof, such prepayments
to be applied to the remaining unpaid installments thereof in inverse order of
maturity.

 

33

--------------------------------------------------------------------------------

 


 

(d)           Notification of Prepayments.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m. (New York, New York time), three Business Days before the date
of prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not
later than 11:00 a.m. (New York, New York time), one Business Day before the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Each partial prepayment of any Term Loan under paragraph (a) of
this Section 2.10 shall be in an amount that would be permitted in the case of a
Term Loan of the same Type as provided in Section 2.2.

 

(e)           Prepayments Accompanied by Premium, Interest and other Payments. 
Prepayments pursuant to Section 2.10(a), Section 2.10(b)(ii) with respect to
incurrence of Indebtedness only, Section 2.10(b)(viii) and 2.10(b)(ix) shall be
accompanied by the applicable Prepayment Premium, accrued interest to the extent
required by Section 2.12 and any compensation required by Section 2.15.  All
prepayments pursuant to Section 2.10(b) (other than those set forth in the
preceding sentence) shall be accompanied by accrued interest to the extent
required by Section 2.12 and any compensation required by Section 2.15.

 

2.11        Fees.

 

(a)           [Reserved]

 

(b)           [Reserved]

 

(c)           The Borrower agrees to pay to the Administrative Agent, (i) for
its own account, and the fees set forth in the Administrative Agent Fee Letter
at the times and in amounts specified therein, and (ii) for the account of each
Lender, fees payable in the amounts and at the times separately agreed in
writing between the Borrower and the Lenders.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds.  Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

 

2.12        Interest.

 

(a)           The Loans comprising each Base Rate Borrowing shall bear Cash
Interest at a rate per annum equal to the Adjusted Base Rate plus the Applicable
Margin.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear Cash
Interest at a rate per annum equal to the Three Month LIBOR Rate plus the
Applicable Margin.

 

(c)           Notwithstanding the foregoing, (i) all amounts which are not paid
when due shall bear interest until paid in full at the Post-Default Rate and
(ii) during the period when any Event of Default shall have occurred and be
continuing (and the Administrative Agent, acting on the instructions of the
Required Lenders, shall have notified the Borrower that the Post-Default Rate
shall apply), the principal of all Loans hereunder shall bear interest, after as
well as before judgment, at the Post-Default Rate.

 

34

--------------------------------------------------------------------------------


 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued at the
Post-Default Rate shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, (iii) in
the event of any conversion of any Eurodollar Loan on an Interest Payment Date,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  Cash Interest on each Term Loan shall be payable on the Interest
Payment Date applicable to such Term Loan, except as otherwise provided in this
Agreement.  Unless the context otherwise requires, for all purposes hereof,
references to the “principal amount” of the Term Loans refers to the face amount
of the Term Loans and not gross proceeds funded hereunder.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, and shall be payable on each Interest Payment Date for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Adjusted Base Rate or Three Month LIBOR Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

(f)            In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder or under any promissory note and charged or
collected pursuant to the terms of this Agreement or pursuant to such note
exceed the highest permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lender has charged or received
interest hereunder in excess of the highest applicable rate, the Lender shall
promptly refund such excess interest to Borrower and such rate shall
automatically be reduced to the maximum rate permitted by such law.

 

2.13        Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Three Month LIBOR Rate for such Interest Period; or

 

(b)           if the Administrative Agent is advised by the Required Lenders,
that the Three Month LIBOR Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Term
Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, any Interest
Election Request that requests the conversion of any such Borrowing to, or
continuation of any such Borrowing as, a Eurodollar Borrowing shall be
ineffective.

 

35

--------------------------------------------------------------------------------


 

2.14        Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Three Month LIBOR Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender reasonably determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, or such Lender’s holding company, for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.14 shall be delivered to
the Borrower and shall be conclusive so long as it reflects a reasonable basis
for the calculation of the amounts set forth therein and does not contain any
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

36

--------------------------------------------------------------------------------


 

2.15        Break Funding Payments.

 

(a)           In the event of (i) the payment of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (ii) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (iii) the failure to borrow, convert, continue or prepay any Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable and is revoked in accordance
herewith) or (iv) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.

 

(b)           In the case of a Eurodollar Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of

 

(i)            the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Three Month LIBOR Rate for such Interest Period,

 

over

 

(ii)           the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for U.S. dollar deposits from other banks in the
eurodollar market at the commencement of such period.

 

(c)           A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

2.16        Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) the Administrative Agent, or any Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

37

--------------------------------------------------------------------------------


 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.16) paid or payable by the Administrative Agent or such Lender, as the
case may be (and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto during the period prior to the Borrower making
the payment demanded under this paragraph (c)), whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

2.17        Payments Generally:  Pro Rata Treatment; Sharing of Set-Offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or under Section 2.14, 2.15 or
2.16, or otherwise) prior to 11:00 a.m. (New York, New York time), on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at such of its offices as set forth in
Section 10.1 or as the Administrative Agent shall notify the relevant parties
from time to time, and except that payments pursuant to Sections 2.14, 2.15,
2.16 and 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof, and the Borrower shall have no liability in the event timely or
correct distribution of such payments is not so made.  If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in U.S. dollars.

 

38

--------------------------------------------------------------------------------


 

(b)           Except to the extent otherwise provided herein:  (i) each Term
Loan from the Lenders under Section 2.1 shall be made pursuant to Schedule 2.1;
(ii) each payment or prepayment by the Borrower of principal of Loans shall be
made for account of the relevant Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by such Lenders; (iv) each
payment by the Borrower of interest on Loans shall be made for the account of
the relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to such Lenders.

 

(c)           [Reserved]

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders entitled thereto (the “Applicable
Recipient”) hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Applicable Recipient the amount due.  In such event, if the
Borrower has not in fact made such payment, then each Applicable Recipient
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Applicable Recipient with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

(e)           [Reserved]

 

(f)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due under the Collateral Documents under any circumstances, including
during, or as a result of the exercise by the Administrative Agent of remedies
under the Collateral Documents and applicable law, such funds shall be applied
with the following priorities:

 

first, to the extent applicable, to pay the costs and expenses of the
Administrative Agent including the costs and expenses of collection, sale or
other realization on the Collateral or other exercise of remedies under the
Collateral Documents and the fees and expenses of its agents and counsel, and
all expenses incurred and all advances made by the Administrative Agent in
connection therewith, and to the payment of the Credit Parties’ obligations to
the Administrative Agent under Section 10.3 hereof,

 

second, to pay interest and fees then due under the Loan Documents to the
Lenders ratably in accordance with the amounts of interest and fees then due to
such Lenders, and

 

third, to pay principal under the Loan Documents and in respect of Hedging
Agreement Obligations, in each case, then due to the Administrative Agent or the
Lenders ratably in accordance with the amounts of principal and Hedging
Agreement Obligations then due to the Administrative Agent or such Lenders.

 

39

--------------------------------------------------------------------------------


 

2.18        Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations, hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consents shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

ARTICLE III

 

Guarantee by Guarantors

 

3.1          The Guarantee.  Each Guarantor hereby jointly and severally
guarantees to each Lender, and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans made by the Lenders to the Borrower, and all other amounts from time to
time owing to the Lenders or the Administrative Agent by the Borrower hereunder
or under any other Loan Document, and all obligations of the Borrower to any
Lender under any Hedging Agreement or arising from or related to cash management
services, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). 
Each Guarantor hereby further agrees that if the Borrower shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the

 

40

--------------------------------------------------------------------------------


 

Guaranteed Obligations, each Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

3.2          Obligations Unconditional.  The obligations of each Guarantor under
Section 3.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute and unconditional as described above:

 

(i)            at any time or from time to time, without notice to such
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)           any of the acts mentioned in any of the provisions hereof or of
the other Loan Documents or any other agreement or instrument referred to herein
or therein shall be done or omitted;

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right hereunder or under the
other Loan Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

 

(iv)          any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower hereunder or under the other Loan Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.

 

3.3          Reinstatement.  The obligations of each Guarantor under this
Article III shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of

 

41

--------------------------------------------------------------------------------


 

the Borrower in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each of the Guarantors agrees that it will indemnify the Administrative Agent
and each Lender on demand for all reasonable costs and expenses (including fees
and expenses of counsel) incurred by the Administrative Agent or any Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

3.4          Subrogation.  Each Guarantor hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code of 1978, as amended) or otherwise by reason of any payment by it
pursuant to the provisions of this Article III and further agrees with the
Borrower for the benefit of each of its creditors (including, each Lender and
the Administrative Agent) that any such payment by it shall constitute a
contribution of capital by such Guarantor to the Borrower.

 

3.5          Remedies.  Each Guarantor agrees that, as between such Guarantor
and the Lenders, the obligations of the Borrower hereunder may be declared to be
forthwith due and payable as provided in Section 8.1 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.1 for purposes of Section 3.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Guarantor for purposes
of Section 3.1.

 

3.6          Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article III constitutes an instrument
for the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by the
Guarantors in the payment of any moneys due hereunder, shall have the right to
summary judgment or such other expedited procedure as may be available for a
suit on a note or other instrument for the payment of money.

 

3.7          Continuing Guarantee.  The guarantee in this Article III is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

3.8          Rights of Contribution.  The Guarantors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, each other Guarantor shall, on demand of such Excess Funding
Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations.  The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 3.8 shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Article III

 

42

--------------------------------------------------------------------------------


 

and such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

For purposes of this Section 3.8, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of, or ownership interest in, any other Guarantor) exceeds the amount of
all the debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder and any obligations of any other
Guarantor that have been Guaranteed by such Guarantor) to (y) the amount by
which the aggregate fair saleable value of all properties of all of the Credit
Parties exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors hereunder and under the other
Loan Documents) of all of the Credit Parties, determined (A) with respect to any
Guarantor that is a party hereto on the Effective Date, as of the Effective
Date, and (B) with respect to any other Guarantor, as of the date such Guarantor
becomes a Guarantor hereunder.

 

3.9          General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state or non-U.S. corporate law, or any state or
Federal or non-U.S. bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 3.1 would otherwise, taking into account the provisions of
Section 3.8, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Lender, the Administrative Agent or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

ARTICLE IV

 

Representations and Warranties

 

Each of the Credit Parties represents and warrants to the Lenders and the
Administrative Agent, as to itself and each other Credit Party, that:

 

4.1          Organization; Powers.  Each Credit Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.  Each Credit Party has all requisite power and authority under its
organizational documents to carry on its business as now conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

43

--------------------------------------------------------------------------------

 


 

4.2                                 Authorization; Enforceability.  The
Transactions are within the corporate power of each Credit Party and have been
duly authorized by all necessary corporate and, if required, stockholder action
on the part of such Credit Party.  This Agreement, the Collateral Documents, and
the other Loan Documents have been duly authorized, executed and delivered by
each Credit Party that is a party thereto and constitute legal, valid and
binding obligations of such Credit Party, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

4.3                                 Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, (b) will not
violate any applicable law, policy or regulation or the charter, by-laws or
other organizational documents of any Credit Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party, or any
of its assets, or give rise to a right thereunder to require any payment to be
made by any Credit Party, and (d) except for the Liens created by the Collateral
Documents, will not result in the creation or imposition of any Lien on any
asset of the Credit Parties.

 

4.4                                 Financial Condition; No Material Adverse
Change.

 

(a)                                  The Borrower has heretofore delivered to
the Lenders the following financial statements:

 

(i)                                     the audited consolidated balance sheet
and statements of earnings (loss), stockholders’ deficit and cash flows of the
Holding Company and its Subsidiaries as of and for the fiscal year ended
December 31, 2008, accompanied by an opinion of Ernst & Young LLP, independent
public accountants; and

 

(ii)                                  the unaudited consolidated and
consolidating statements of income, retained earnings and cash flows of the
Credit Parties for the month most recently ended and for which monthly financial
statements are available and for the period ending as of the end of such month,
and the related consolidated and consolidating balance sheets of the Credit
Parties as at the end of such period, setting forth in each case in comparative
form the corresponding consolidated and consolidating figures for the
corresponding period in the preceding fiscal year (except that, in the case of
balance sheets, such comparison shall be to the last day of the prior fiscal
year).

 

Such financial statements present fairly, in all material respects, the
respective actual consolidated financial position and results of operations and
cash flows of the respective entities as of such respective dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of such unaudited statements.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Since December 31, 2008, there has been no
change in the business, assets, liabilities, operations or financial condition,
of the Credit Parties which would reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  None of the Credit Parties has on the
Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the balance sheets as at December 31, 2009 referred
to above or as otherwise expressly provided in this Agreement or the financial
statements described in this Section 4.4.

 

4.5                                 Properties.

 

(a)                                  Each of the Credit Parties has good and
marketable title to, or valid, subsisting and enforceable leasehold interests
in, all its real and personal property material to its business.

 

(b)                                 Each of the Credit Parties owns, or is
licensed to use, all trademarks, service marks, tradenames, copyrights, patents
and other intellectual property (“Proprietary Rights”) material to its business,
and the use thereof by the Credit Parties does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  All registered trademarks, service marks, copyrights and patents,
together with the domain names, web sites, and web site registrations which are
owned by or licensed to any Credit Party, are listed on Schedule 4.5 annexed
hereto (collectively “Registered Rights”).  Except as set forth on Schedule 4.5
annexed hereto, all of the Registered Rights have been duly registered in, filed
in or issued by the PTO or UCO, as the case may be, a domain name registrar or
other corresponding offices of other jurisdictions as identified on such
schedule, and have been properly maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
or in each such other jurisdiction, as applicable, except where the failure to
so register, file, maintain or renew would not reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  As of the Effective Date, Schedule 4.5
annexed hereto contains a true, accurate and complete list of (i) all owned Real
Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset of any Credit
Party, regardless of whether such Credit Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment.  Expect as specified in Schedule 4.5 annexed hereto,
each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and the Borrower has no knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legal, valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles.

 

45

--------------------------------------------------------------------------------


 

4.6                                 Litigation and Environmental Matters.

 

(a)                                  There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any of the Credit Parties, threatened against or affecting the
Credit Parties (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Basic Documents or
the Transactions.

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, none of the
Credit Parties (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or any inquiry, allegation, notice or other communication from any
Governmental Authority concerning its compliance with any Environmental Law or
(iv) knows of any basis for any Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

4.7                                 Compliance with Laws and Agreements.  Each
of the Credit Parties is in compliance with all laws, regulations, policies and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

4.8                                 Investment and Holding Company Status.  No
Credit Party nor any of their respective Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended or
(c) a “bank holding company” as defined in, or subject to regulation under, the
Bank Holding Company Act of 1956, as amended.

 

4.9                                 Taxes.  Each of the Credit Parties and their
respective Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Credit
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. No adjustment
relating to any tax returns has been proposed formally or informally by any
Governmental Authority and, to the knowledge of each Credit Party no basis
exists for any such adjustment.  The charges, accruals, and reserves on the
books of the Credit Parties in respect of taxes are, in the reasonable judgment
of the Credit Parties, adequate.  No Credit Party has been audited, or has
knowledge of any pending audit, by the Internal Revenue Service or any other

 

46

--------------------------------------------------------------------------------


 

taxing authority.  No Credit Party has executed or filed with the Internal
Revenue Service or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any taxes.  None of the Credit Parties and their respective
predecessors is liable for any taxes:  (i) under any agreement (including any
tax sharing agreements) or (ii) to each Credit Party’s knowledge, as a
transferee.  As of the Effective Date, no Credit Party has agreed, or been
requested, to make any adjustment under Code Section 481(a), by reason of a
change in accounting method or otherwise, which would have a Materially Adverse
Effect.

 

4.10                           ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $100,000 the fair market value of the assets of such Plan,
and the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $100,000 the
fair market value of the assets of all such underfunded Plans.  No Credit Party
has a present intention to terminate any Plan.

 

4.11                           Disclosure.  As of the Effective Date to the
Credit Parties have disclosed to each Lender, and the Administrative Agent, all
agreements, instruments and corporate or other restrictions to which any Credit
Party is subject, and all other matters known to any Credit Party, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  The senior management structure of the Borrower is as
set forth on Schedule 4.11 annexed hereto.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Credit Parties to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.  All written information furnished after the date hereof by the
Credit Parties to the Administrative Agent and the Lenders in connection with
this Agreement and the transactions contemplated hereby will be true, complete
and accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.  There is no fact known to the Borrower that could reasonably be
expected to have a Material Adverse Effect that has not been disclosed herein or
in a report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Lenders for use in connection with the transactions
contemplated hereby or thereby.

 

4.12                           Capitalization.  As of the Effective Date, the
capital structure and ownership of the Borrower are correctly described in
Schedule 4.12.  The authorized, issued and outstanding capital stock of the
Borrower consists, on the Effective Date, of the common stock described on
Schedule 4.12, all of which is duly and validly issued and outstanding, fully
paid and nonassessable.  Except as set forth in Schedule 4.12  and with respect
to the Phantom Stock

 

47

--------------------------------------------------------------------------------


 

Agreements, as of the Effective Date, (x) there are no outstanding Equity Rights
with respect to the Borrower and (y) there are no outstanding obligations of any
Credit Party to repurchase, redeem, or otherwise acquire any shares of capital
stock of any Credit Party nor are there any outstanding obligations of the any
Credit Party to make payments to any Person, such as “phantom stock” payments,
where the amount thereof is calculated with reference to the fair market value
or equity value of the any Credit Party.

 

4.13                           Subsidiaries.

 

(a)                                  Set forth in Schedule 4.13 is a complete
and correct list of all of the Subsidiaries of the Credit Parties as of the
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests.  Except as disclosed in Schedule 4.13, (x) each Credit
Party and its respective Subsidiaries owns, free and clear of Liens (other than
Liens created pursuant to the Collateral Documents), and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule 4.13, (y) all of the issued and outstanding capital stock
of each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

 

(b)                                 Except as set forth in Schedule 4.13, as of
the date of this Agreement, none of the Subsidiaries of the Borrower is subject
to any indenture, agreement, instrument or other arrangement containing any
provision of the type described in Section 7.8, other than any such provision
the effect of which has been unconditionally, irrevocably and permanently
waived.

 

4.14                           Material Indebtedness, Liens and Agreements.

 

(a)                                  Schedule 4.14 hereto is a complete and
correct list, as of the date of this Agreement, of all Material Indebtedness or
any extension of credit (or commitment for any extension of credit) to, or
guarantee by, any Credit Party the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $1,000,000, and the aggregate
principal or face amount outstanding or that may become outstanding with respect
thereto is correctly described in Schedule 4.14.

 

(b)                                 Schedule 4.14 hereto is a complete and
correct list, as of the date of this Agreement, of each Lien securing
Indebtedness of any Person the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $100,000 and covering any property of
the Credit Parties, and the aggregate Indebtedness secured (or which may be
secured) by each such Lien and the Property covered by each such Lien is
correctly described in Schedule 4.14.

 

(c)                                  Schedule 4.14 hereto is a complete and
correct list, as of the date of this Agreement, of each contract and arrangement
to which any Credit Party is a party for which breach, nonperformance,
cancellation or failure to renew would have a Material Adverse Effect.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Schedule 4.14 hereto is a complete and
correct list, as of the date of this Agreement, of each Phantom Stock Agreement
and each other contract and arrangement between  any Credit Party and its senior
managers.

 

True and complete copies of each agreement listed on the appropriate part of
Schedule 4.14 have been delivered to the Administrative Agent, together with all
amendments, waivers and other modifications thereto.  All such agreements are
valid, subsisting, in full force and effect, are currently binding and will
continue to be binding upon each Credit Party that is a party thereto and, to
the best knowledge of the Credit Parties, binding upon the other parties thereto
in accordance with their terms.  The Credit Parties are not in default under any
such agreements.

 

4.15                           Holding Company Notes Indenture. The Holding
Company Notes Indenture is in full force and effect, without amendment (other
than the Supplemental Indentures described in the definition thereof).  All
obligations of the Credit Parties hereunder and under the other Loan Documents
and obligations of the Holding Company under the Holding Company Collateral
Documents are permitted to be incurred under the Holding Company Notes
Indenture.

 

4.16                           Compliance with Regulations T, U and X.  No
Credit Party is engaged principally in or has as one of its important activities
in the business of extending credit for the purpose of purchasing or carrying,
and no Credit Party owns or presently intends to acquire, any “margin security”
or “margin stock” as defined in Regulations T, U and X of the Board of Governors
of the Federal Reserve System (herein called “margin stock”).  None of the
proceeds of the Loans will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin stock or for the purpose of reducing or
retiring any Funded Debt which was originally incurred to purchase or carry
margin stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of said Regulations T, U and X.  None of any
Credit Party or any bank acting on its behalf has taken or will take any action
which might cause this Agreement or any other Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the SEA, in each case as now in effect or
as the same may hereafter be in effect.  If so requested by the Administrative
Agent, the Credit Parties will furnish the Administrative Agent with (i) a
statement or statements in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U of said Board of Governors and (ii) other
documents evidencing its compliance with the margin regulations, including an
opinion of counsel in form and substance satisfactory to the Administrative
Agent.  Neither the making of the Loans nor the use of proceeds thereof will
violate, or be inconsistent with, the provisions of Regulation T, U or X of said
Board of Governors.

 

4.17                           Burdensome Restrictions.  No Credit Party is a
party to or otherwise bound by any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate or
partnership restriction which would foreseeably have a Material Adverse Effect.

 

4.18                           Force Majeure.  Since the date of the most recent
financial statements referred to in Section 4.4(a)(i) to the Effective Date, the
business, properties and other assets of the Credit Parties have not been
materially and adversely affected in any way as the result of any fire or

 

49

--------------------------------------------------------------------------------


 

other casualty, strike, lockout or other labor trouble, embargo, sabotage,
confiscation, contamination, riot, civil disturbance, activity of armed forces
or act of God.

 

4.19                           Labor and Employment Matters.

 

(a)          As of the date of this Agreement, except as set forth on
Schedule 4.19, (A) no employee of any Credit Party is represented by a labor
union, no labor union has been certified or recognized as a representative of
any such employee; (B) there are no pending or, to the Borrower’s knowledge,
threatened representation campaigns, elections or proceedings; (C) no Credit
Party has any knowledge of any strikes, slowdowns or work stoppages of any kind,
or threats thereof; and (D) no Credit Party has engaged in, admitted committing
or been held to have committed any unfair labor practice, in each case except
where such occurrence would not reasonably be expected to have a Material
Adverse Effect.

 

(b)         As of the date of this Agreement, Schedule 4.19 sets forth all
material employment contracts for members of senior management of the Credit
Parties under which any Credit Party thereof has any obligations to provide
compensation or remuneration of any kind (other than obligations to make current
wage or salary payments that are terminable at will without notice).

 

(c)          Except as set forth on Schedule 4.19, each Credit Party has at all
times complied in all material respects, and are in material compliance with,
all applicable laws, rules and regulations respecting employment, wages, hours,
compensation, benefits, and payment and withholding of taxes in connection with
employment, except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.

 

(d)         Except as set forth on Schedule 4.19, except as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, the Credit Parties have at all times complied with, and are in
compliance with, all applicable laws, rules and regulations respecting
occupational health and safety, whether now existing or subsequently amended or
enacted, including the Occupational Safety & Health Act of 1970, 29 U.S.C.
Section 651 et seq. and the state analogies thereto, all as amended or
superseded from time to time, and any common law doctrine relating to worker
health and safety.

 

4.20                           Senior Indebtedness  The obligations of the
Credit Parties hereunder and under the other Loan Documents constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” under and as defined in the
Senior Subordinated Note Indenture.  The subordination provisions of the Senior
Subordinated Note Indenture are enforceable by each Lender and each other holder
of any obligations of the Credit Parties under the Loan Documents in accordance
with their terms.

 

4.21                           Collateral Documents  (a) The Collateral
Documents are or, in the case of each Collateral Document delivered pursuant to
Sections 6.10 and 6.13, will, upon execution and delivery thereof, be effective
to create in favor of the Administrative Agent for the benefit of the Secured
Parties (or in favor of the relevant Secured Parties directly, as applicable),
legal, valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate

 

50

--------------------------------------------------------------------------------


 

form are filed in the offices specified on the perfection certificates of each
Credit Party found in Schedule I to the Security Agreement and registration
achieved (if applicable), (ii) when all appropriate filings, recordings,
endorsements, notarizations, stamping, registrations and/or notifications are
made as required under applicable Law and (iii) upon the taking of possession or
control by the Administrative Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Security
Agreement), the Liens created by the Collateral Documents shall constitute fully
perfected Liens on, and security interests in (to the extent intended to be
created thereby), all right, title and interest of the grantors in such
Collateral, in each case subject to no Liens other than Liens permitted under
Section 7.2 hereof.

 

(b) When the Trademark Security Agreement and Copyright Security Agreement is
properly filed in the PTO and UCO, respectively, the Liens created by such
Trademark and Copyright Security Agreements shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder (to the extent intended to be created thereby) in the
trademarks and copyrights to the extent that a security interest can be created
under Article 9 of the UCC and can be perfected by the filing of a financing
statement in accordance therewith, except as the enforcement thereof may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of rights of creditors generally and except to the extent that
enforcement of rights and remedies set forth therein may be limited by equitable
principles (regardless of whether enforcement is considered in a court of law or
a proceeding in equity), in each case subject to no Liens other than Liens
permitted hereunder (it being understood that subsequent recordings in the PTO
and UCO may be necessary to perfect a Lien on trademarks and copyrights acquired
by the grantors thereof.

 

4.22                           Insurance Policies.  Set forth in Schedule 4.22
is a complete and correct summary of all of the insurance policies for the
Borrower.

 

4.23                           Solvency.  As of the Effective Date (after giving
effect to the transactions contemplated by the Loan Documents and the Camping
World Credit Agreement) (i) the property of each Credit Party, at a fair
valuation on a going concern basis, will exceed its debt; (ii) the capital of
each Credit Party will not be unreasonably small to conduct its business; and
(iii) no Credit Party will have incurred debts, or have intended to incur debts,
beyond its ability to pay such debts as they mature.  For purposes of this
Section 4.23, “debt” shall mean any liability on a claim, and “claim” shall mean
(A) the right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, undisputed,
legal, equitable, secured or unsecured, or (B) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

 

4.24                           Broker’s or Finder’s Commissions.  No broker’s or
finder’s fee or commission will be payable with respect to the execution and
delivery of this Agreement and the other Loan Documents, and no other similar
fees or commissions will be payable by the Credit Parties for any other services
rendered to the Credit Parties ancillary to the credit transactions contemplated
herein.

 

51

--------------------------------------------------------------------------------


 

4.25                           OSHA.  All of the Credit Parties operations are
conducted in compliance, in all material respects, with all applicable rules and
regulations promulgated by the Occupational Safety and Health Administration of
the United States Department of Labor.

 

4.26                           Anti-Terrorism Laws.

 

(i)                                     Anti-Terrorism Laws.  No Credit Party
nor any Affiliate of any Borrower Party is in violation of any Anti-Terrorism
Law or engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(ii)                                  Executive Order No. 13224.  No Borrower
Party nor any Affiliate of any Borrower Party is any of the following (each a
“Blocked Person”):

 

(A)      a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

(B)        a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 

(C)        a Person or entity with which any bank or other financial institution
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(D)       a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

 

(E)         a Person or entity that is named as a “specially designated
national” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list;
or

 

(F)         a Person or entity who is affiliated with a Person or entity listed
above.

 

No Credit Party nor any Affiliate of any Credit Party (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (y) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.

 

(iii)                               OFAC.  No Credit Party nor any Affiliate of
any Credit Party is in violation of any rules or regulations promulgated by OFAC
or of any economic or trade sanctions or engages in administered and enforced by
OFAC or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any rules or regulations promulgated by OFAC.

 

52

--------------------------------------------------------------------------------


 

ARTICLE V

 

Conditions

 

5.1                                 Effective Date.  The obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with the Intercreditor Agreement):

 

(a)                                  Counterparts of Agreement.  The
Administrative Agent shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent and the Lenders (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)                                 Notes.  Each Lender so requesting shall have
received a duly completed and executed promissory note for such Lender.

 

(c)                                  Corporate Structure.  The corporate
organizational structure, capital structure and ownership of the Credit Parties,
shall be as set forth on Schedules 4.12 and 4.13 annexed hereto.

 

(d)                                 Corporate Matters.  The Administrative Agent
shall have received such documents and certificates as the Lenders or their
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of the Transactions and any
other legal matters relating to the Credit Parties, this Agreement, the other
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Lenders and their counsel.

 

(e)                                  Security Interests in Personal and Mixed
Property.  To the extent not otherwise satisfied pursuant to Section 5.1(f), the
Administrative Agent shall have received evidence satisfactory to it and the
Lenders that the Credit Parties shall have taken or caused to be taken all such
actions, executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings (other than the filing or recording of items described in
clauses (iii), (iv) and (v) below) that may be necessary or, in the opinion of
the Administrative Agent and the Lenders, desirable in order to create in favor
of the Administrative Agent, for the benefit of the Lenders, a valid and (upon
such filing and recording) perfected First Priority security interest in the
entire personal and mixed property Collateral. Such actions shall include,
without limitation, the following:

 

(i)                                     Collateral Documents.  Delivery to the
Administrative Agent of all the Collateral Documents, duly executed by the
applicable Credit Party (or, in the case of the Holding Company Collateral
Documents, the Holding Company), together with accurate and complete schedules
to all such Collateral Documents;

 

(ii)                                  Stock Certificates and Instruments.  To
the extent not previously delivered to the Administrative Agent in connection
with the Existing Credit Agreement, delivery to the Administrative Agent of
(A) certificates (which

 

53

--------------------------------------------------------------------------------


 

certificates shall be accompanied by irrevocable undated stock powers, duly
endorsed in blank and otherwise satisfactory in form and substance to the
Administrative Agent and the Lenders) representing all capital stock pledged
pursuant to the Pledge Agreement (or, in the case of the Holding Company, the
Holding Company Collateral Documents) and (B) all promissory notes or other
instruments (duly endorsed, where appropriate, in a manner satisfactory to the
Administrative Agent and the Lenders) evidencing any Collateral;

 

(iii)                               Lien Searches and UCC Termination
Statements.  Delivery to the Administrative Agent of (A) the results of a recent
search, by a Person satisfactory to the Lenders, of all effective UCC financing
statements and fixture filings and all judgment and tax lien filings which may
have been made with respect to any personal or mixed property of any Credit
Party, together with copies of all such filings disclosed by such search, and
(B) UCC termination statements duly executed by all applicable Persons for
filing in all applicable jurisdictions as may be necessary to terminate any
effective UCC financing statements or fixture filings disclosed in such search
(other than any such financing statements or fixture filings in respect of Liens
permitted to remain outstanding pursuant to the terms of this Agreement);

 

(iv)                              UCC Financing Statements and Fixture Filings. 
Delivery to the Administrative Agent of UCC financing statements (or, where
applicable, amendments to existing UCC financing statements filed against the
Credit Parties in favor of the Administrative Agent) and, where appropriate,
fixture filings (or, where applicable, amendments to existing fixture filings
filed against the Credit Parties in favor of the Administrative Agent), with
respect to all personal and mixed property Collateral of such Credit Party, for
filing in all jurisdictions as may be necessary or, in the opinion of the
Administrative Agent and the Lenders, desirable to perfect the security
interests created in such Collateral pursuant to the Collateral Documents (or
maintain the continued perfection of the security interest in such Collateral
granted to the Administrative Agent in connection with the Existing Credit
Agreement);

 

(v)                                 PTO and UCO Cover Sheets, Etc.  Delivery to
the Administrative Agent of all cover sheets or other documents or instruments
required to be filed with the PTO and UCO in order to create or perfect Liens in
respect of any new IP Collateral;

 

(vi)                              Perfection Certificates.  Delivery to the
Administrative Agent by each Credit Party of a perfection certificate dated the
Effective Date substantially in the form of Schedule I to the form of Security
Agreement annexed hereto duly executed by a Financial Officer of the Borrower;

 

(vii)                           Opinions of Local Counsel.  Delivery to the
Administrative Agent of an opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent and the Lenders) under the laws of each
jurisdiction in which any Credit Party is organized or any property or mixed
property Collateral is located with respect to the creation and perfection (or
if applicable, the continuation of the attachment and perfection) of the
security interests in favor of the Administrative

 

54

--------------------------------------------------------------------------------


 

Agent in such Collateral and such other matters governed by the laws of such
jurisdiction regarding such security interests as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent and the Lenders; and

 

(viii)                        New York Life Facility.  Delivery to the
Administrative Agent and the Lenders of evidence satisfactory to it and the
Required Lenders that (x) any Liens granted pursuant to the New York Life
Facility shall have been released and terminated.

 

(f)                                    Effective Date Mortgages; Effective Date
Mortgage Policies; Etc.  The Administrative Agent shall have received from each
Credit Party:

 

(i)                                     Effective Date Mortgages.  Fully
executed and notarized Mortgages or, if applicable, amendments to existing
mortgages (each a “Effective Date Mortgage” and, collectively, the “Effective
Date Mortgages”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each Real Property Asset listed in
Schedule 4.5 (and so identified thereon) annexed hereto (each a “Effective Date
Mortgaged Property” and, collectively, the “Effective Date Mortgaged
Properties”);

 

(ii)                                  Recorded Leasehold Interests.  In the case
of each Real Property Asset listed in clause (ii) of Schedule 4.5 annexed
hereto, copies of all leases between any Credit Party and any landlord or
tenant;

 

(iii)                               Landlord Consents and Estoppels.  In the
case of each Real Property Asset listed in clause (ii) of Schedule 4.5, a
Landlord Consent and Estoppel with respect thereto and where required by the
terms of any lease, the consent of the mortgagee, ground lessor or other party;

 

(iv)                              Matters Relating to Flood Hazard Properties. 
(A) Evidence reasonably acceptable to the Administrative Agent and the Lenders
as to whether any Effective Date Mortgaged Property is a Flood Hazard Property
and (B) if there are any such Flood Hazard Properties, evidence that the
applicable Credit Party has obtained flood insurance with respect to each Flood
Hazard Property in amounts approved by the Administrative Agent and the Lenders,
or evidence acceptable to the Administrative Agent and the Lenders that such
insurance is not available;

 

(v)                                 Environmental Indemnity.  A hazardous
materials indemnity agreement, substantially in the form of Exhibit E annexed
hereto, with respect to the indemnification of the Administrative Agent and the
Lenders for any liabilities that may be imposed on or incurred by any of them as
a result of any Hazardous Materials;

 

(vi)                              Title Insurance.  (A) ALTA mortgagee title
insurance policies or unconditional commitments therefor and title updates and
endorsements (the “Effective Date Mortgage Policies”) issued by the Title
Company with respect to the Effective Date Mortgaged Properties listed (and
marked with an asterisk) in

 

55

--------------------------------------------------------------------------------


 

Schedule 4.5 annexed hereto, in amounts not less than the respective amounts
designated therein with respect to any particular Effective Date Mortgaged
Properties, insuring fee simple title to, or a valid leasehold interest in, each
such Effective Date Mortgaged Property vested in such Credit Party and assuring
the Administrative Agent that the applicable Effective Date Mortgages create
valid and enforceable First Priority mortgage Liens on the respective Effective
Date Mortgaged Properties encumbered thereby, subject only to a standard
exceptions as may be reasonably acceptable by the Administrative Agent and the
Lenders, which Effective Date Mortgage Policies (I) shall include all
endorsements for matters reasonably requested by the Administrative Agent and
(II) shall provide for affirmative insurance and such reinsurance as the
Administrative Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
and (B) evidence satisfactory to the Administrative Agent and the Lenders that
such Credit Party has (I) delivered to the Title Company all certificates and
affidavits required by the Title Company in connection with the issuance of the
Effective Date Mortgage Policies and (II) paid to the Title Company or to the
appropriate Governmental Authorities all expenses and premiums of the Title
Company in connection with the issuance of the Effective Date Mortgage Policies
and all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Effective Date Mortgages in the
appropriate real estate records;

 

(vii)                           Title Reports.  With respect to each Effective
Date Mortgaged Property listed (and marked with an asterisk) in Schedule 4.5
annexed hereto, a title report issued by the Title Company with respect thereto,
dated not more than 30 days prior to the Effective Date and satisfactory in form
and substance to the Administrative Agent and the Lenders;

 

(viii)                        Copies of Documents Relating to Title Exceptions. 
Copies of all recorded documents listed as exceptions to title or otherwise
referred to in the Effective Date Mortgage Policies or in the title reports
delivered pursuant to Section 5.1(f)(vii); and

 

(ix)                                Opinions of Local Counsel.  An opinion of
counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent and the Lenders) in each state in which a Effective Date Mortgaged
Property is located with respect to the enforceability of the form(s) of
Effective Date Mortgages to be recorded in such state and such other matters as
the Administrative Agent may reasonably request, in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.

 

(g)                                 Environmental Reports and Certificates.  The
Administrative Agent shall have received reports or, if applicable, updates of
reports and other information, in form, scope and substance satisfactory to the
Lenders, regarding environmental matters relating to the Facilities, which
reports shall include a Phase I environmental assessment for each of the
Facilities listed in clause (i) of Schedule 4.5 (and so identified thereon)
annexed hereto which conforms to the ASTM Standard Practice for Environmental
Site Assessments:  Phase I

 

56

--------------------------------------------------------------------------------


 

Environmental Site Assessment Process E 1527-94 and a transaction screen for
each of the Facilities listed in clause (ii) of Schedule 4.5 (and so identified
thereon) annexed hereto which conforms to the ASTM Standard Practice for
Environmental Site Assessments:  Transaction Screen Process E 1528-96.  Such
reports shall be conducted by one or more environmental consulting firms
reasonably satisfactory to the Lenders.  With respect to the Facilities located
in multi-tenant office buildings for which no such reports shall be provided,
the Credit Parties will provide a certificate, satisfactory in form and
substance to the Lenders, certifying that there has been no release of hazardous
substances at such Facilities and that the Credit Parties have complied with
Environmental Laws in connection with such Facilities.

 

(h)                                 Evidence of Insurance.  The Administrative
Agent shall have received a certificate from the Credit Parties’ insurance
broker or other evidence satisfactory to it and the Lenders that all insurance
required to be maintained pursuant to Section 6.5 is in full force and effect
and that the Administrative Agent on behalf of the Lenders has been named as
additional insured and loss payee thereunder to the extent required under
Section 6.5.

 

(i)                                     Management; Employment Contracts.  The
senior management structure of the Borrower and its Subsidiaries shall be as set
forth on Schedule 4.11, and the Administrative Agent shall have received copies
of, and the Lenders shall be satisfied with the form and substance of (i) any
and all employment contracts with and senior management of the Borrower and its
Subsidiaries, (ii) any and all shareholders agreement among any of the
shareholders of the Borrower and its Subsidiaries, and (iii) any stock option
plans, phantom stock incentive programs and similar arrangements provided by the
Borrower and its Subsidiaries to any Person.

 

(j)                                     [Reserved]

 

(k)                                  Intercreditor Agreement.  The
Administrative Agent shall have received from each party to the Intercreditor
Agreement either (i) a counterpart of the Intercreditor Agreement signed on
behalf of such party, or (ii) evidence satisfactory to the Administrative Agent
and the Lenders (which may include telecopy transmission of a signed signature
page of the Intercreditor Agreement) that such party has signed a counterpart of
the Intercreditor Agreement.

 

(l)                                     Necessary Governmental Authorizations
and Consents.  The Borrower shall have obtained all permits, licenses,
authorizations or consents from all Governmental Authorities and all consents of
other Persons with respect to the Loan Documents, and Material Indebtedness,
Liens and agreements listed on Schedule 4.14 (and so identified thereon) annexed
hereto, in each case that are necessary or advisable in connection with the
transactions contemplated by this Agreement, and the continued operation of the
business conducted by the Borrower and its Subsidiaries, and each of the
foregoing shall be in full force and effect, in each case other than those the
failure to obtain or maintain which, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.  No action,
request for stay, petition for review or rehearing, reconsideration or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable Governmental Authority to take action to set aside its consent on its
own motion shall have expired.

 

57

--------------------------------------------------------------------------------


 

(m)                               Compliance Certificate; Consolidated Total
Leverage Ratio.  The Administrative Agent shall have received a Compliance
Certificate of a Financial Officer of the Borrower, in form and detail
satisfactory to the Lenders, certifying (i) as to the Credit Parties’ Effective
Date compliance with the financial covenants set forth in Section 7.9, (ii) that
the Consolidated Total Leverage Ratio does not exceed 7.90 to 1, (iii) that the
Consolidated Operating Company Leverage Ratio does not exceed 6.0 to 1 and
(iv) that the Consolidated Senior Leverage Ratio does not exceed 3.25 to 1.

 

(n)                                 [Reserved]

 

(o)                                 Solvency Assurances.  The Administrative
Agent shall have received a certificate from a Financial Officer of the Borrower
to the effect that, as of the Effective Date and after giving effect to the
initial Loans hereunder and to the other Transactions:

 

(i)                                     the aggregate value of all properties of
the Credit Parties at their present fair saleable value (i.e., the amount that
may be realized within a reasonable time, considered to be six months to one
year, either through collection or sale at the regular market value, conceiving
the latter as the amount that could be obtained for the property in question
within such period by a capable and diligent businessman from an interested
buyer who is willing to purchase under ordinary selling conditions), exceed the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of the Credit Parties,

 

(ii)                                  the Credit Parties will not, on a
consolidated basis, have an unreasonably small capital with which to conduct
their business operations as heretofore conducted and

 

(iii)                               the Credit Parties will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.

 

Such certificate shall include a statement to the effect that the financial
projections and underlying assumptions contained in such analysis are, fair and
reasonable and accurately computed.

 

(p)                                 Financial Officer Certificate.  The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 5.3.

 

(q)                                 Certificate on Holding Company Notes
Indenture.  The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying that the obligations of the Credit Parties
with respect to the Loans are permitted to be incurred and secured by the assets
of the Credit Parties as “Permitted Indebtedness” under the Holding Company
Notes Indenture and the Senior Subordinated Note Indenture, and that the
obligations of the Credit Parties with respect to the Loans are permitted to be
incurred and secured by the assets of the Credit Parties as “Refinancing
Indebtedness” under the Holding Company Notes Indenture and the Senior

 

58

--------------------------------------------------------------------------------


 

Subordinated Note Indenture and demonstrating in reasonable detail the basis for
such certification.

 

(r)                                    No Material Adverse Effect.  There shall
have occurred no Material Adverse Effect (in the reasonable opinion of the
Administrative Agent) since December 31, 2009 with respect to the Credit
Parties.

 

(s)                                  Opinion of Counsel to Credit Parties.  The
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Kaplan, Strangis and Kaplan, P.A., counsel to the Credit Parties, substantially
in the form of Exhibit H annexed hereto and covering such matters relating to
the Credit Parties, this Agreement, the other Loan Documents or the Transactions
as the Required Lenders shall request (and each Credit Party hereby requests
such counsel to deliver such opinion).

 

(t)                                    Affiliate Subordination Agreement.  Each
of the parties to the Affiliate Subordination Agreement shall have executed and
delivered to the Administrative Agent, its counterpart of the Affiliate
Subordination Agreement.

 

(u)                                 Fees and Expenses.  The Administrative Agent
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

(v)                                 Other Documents.  The Administrative Agent
shall have received such other documents as the Administrative Agent or any
Lender or its counsel shall have reasonably requested.

 

(w)                               Adams Transactions.  The Administrative Agent
shall have received written evidence satisfactory to the Lenders in their sole
discretion, that, prior to or concurrently with the Effective Date:

 

(i)                                     [Reserved];

 

(ii)                                  $25.4 million of Holding Company Notes
held by an affiliate of Stephen Adams shall have been irrevocably cancelled or
otherwise caused to be null and void, in each case, in a manner consistent with
the “AHYDO” provisions of the Code; and

 

(iii)                               All “Credit Support” claims previously
asserted by Stephen Adams against any of the Credit Parties and permitted under
the Existing Credit Agreement, shall have been subordinated to the payment in
full of the Loans and to the outstanding Holding Company Notes.

 

(x)                                   Agent Appointment Agreement.  The
Administrative Agent shall have received a duly executed copy of the Agent
Appointment Agreement signed by the applicable Credit Parties and the
administrative agent under the Existing Credit Agreement (the “Existing
Administrative Agent”), on terms satisfactory to the Administrative Agent and
the Lenders in

 

59

--------------------------------------------------------------------------------


 

their sole discretion, along with any other documents, certificates, and
consents that the Administrative Agent and the Lenders may find necessary or
desirable to effect the transfer of all rights and obligations of the Existing
Administrative Agent under the Loan Documents, including without limitation the
Collateral Documents.

 

(y)                                 Debt Purchase Documentation.  The Existing
Administrative Agent shall have received duly executed copies of each Assignment
and Acceptance and any other related documents or certificates, in each case
acceptable to the Lenders in their sole discretion, necessary or desirable to
effect the purchase by the Lenders hereunder of all obligations outstanding
under the Existing Credit Agreement from the lenders thereunder.

 

(z)                                   Camping World, Inc. Agreement.  Camping
World, Inc. and FreedomRoads shall have entered into an agreement whereby
FreedomRoads has agreed to provide to Camping World, Inc. the audited and
unaudited monthly financial statements of FreedomRoads.

 

(aa)                            Solvency Opinion.  The Existing Administrative
Agent shall have received a true and correct copy of a solvency opinion with
respect to the Borrower including its consolidated subsidiaries, from Houlihan
Smith & Co. having customary terms, conditions, assumptions and limitations, in
each case, acceptable to the Administrative Agent and the Lenders.

 

(bb)                          Camping World Intercreditor Agreement.  The
Administrative Agent and Lenders shall have received an executed copy of the
Camping World Intercreditor Agreement, which shall be in form and substance
satisfactory to Administrative Agent and Lenders in their sole discretion.

 

(cc)                            Camping World Credit Facility.  The
Administrative Agent shall have received copies of any and all agreements,
certificates and documents entered into between SunTrust Bank and any Credit
Party in connection with the Camping World Credit Facility, which shall be in
form and substance satisfactory to the Lenders in their sole discretion.

 

(dd)                          Elimination of Revolving Loans.  The
Administrative Agent and Lenders shall have received evidence, in the form of a
payoff letter or otherwise and in substance satisfactory to the Lenders in their
sole discretion, that the Lenders shall have no obligations with respect to
revolving loans.

 

(ee)                            Liquidity.  The Credit Parties shall have cash
liquidity of no less than $5 million and Availability (as that term is defined
in the Camping World Credit Facility) of no less than $2 million.

 

The Administrative Agent, acting upon the confirmation of the Lenders, shall
notify the Borrower of the Effective Date, and such notice shall be conclusive
and binding.  Notwithstanding the foregoing, the obligations of the Lenders to
make Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.2) at or prior to
1:00 p.m., eastern standard time, on March 1, 2010 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

60

--------------------------------------------------------------------------------


 

5.2                                 [Reserved].

 

5.3                                 Extension of Credit.  The obligation of each
Lender to make a Loan on the Effective Date is subject to the satisfaction of
the following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties of each Credit Party set forth in this Agreement
and the other Loan Documents shall be true and correct on and as of the
Effective Date, both before and after giving effect thereto and to the use of
the proceeds thereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, such representation or warranty
shall be true and correct as of such specific date).

 

(b)                                 No Defaults.  At the time of and immediately
after giving effect to such Borrowing, no Default shall have occurred and be
continuing.

 

ARTICLE VI

 

Affirmative Covenants

 

Until all of the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, each of the Credit Parties covenants and
agrees with the Lenders that:

 

6.1                                 Financial Statements and Other Information. 
The Credit Parties will furnish to the Administrative Agent and each Lender:

 

(a)                                  as soon as available, but in any event no
later than the earlier of (x) 90 days after the end of each fiscal year of the
Credit Parties and (y) earlier of the date the Holding Company’s or the
Borrower’s financial statements of the type referred to in clause (i) below are
required to be filed with the Securities and Exchange Commission:

 

(i)                                     consolidated and consolidating
statements of income, retained earnings and cash flows of the Credit Parties for
such fiscal year and the related consolidated and consolidating balance sheets
of the Credit Parties as at the end of such fiscal year, setting forth in each
case in comparative form the corresponding consolidated and consolidating
figures for the preceding fiscal year,

 

(ii)                                  an opinion of independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification or exception, except as permitted pursuant to Schedule 6.1, and
without any qualification or exception as to the scope of such audit) stating
that said consolidated financial statements referred to in the preceding clause
(i) fairly present the consolidated financial condition and results of
operations of the Credit Parties as at the end of, and for, such fiscal year in
accordance with GAAP, and a statement of such accountants to the effect that, in
making the examination necessary for their opinion, nothing came to their
attention that caused them to believe that the Borrower was not in compliance
with Section 7.9, insofar as such Section relates to accounting matters,

 

61

--------------------------------------------------------------------------------


 

(iii)                               a certificate of a Financial Officer of the
Borrower stating that said consolidating financial statements referred to in the
preceding clause (i) fairly present the respective individual unconsolidated
financial condition and results of operations of the Credit Parties, in each
case in accordance GAAP consistently applied, as at the end of, and for, such
fiscal year, and

 

(iv)                              to the extent that the Borrower is at such
time subject to an obligation to file with the Securities and Exchange
Commission the certifications required pursuant to Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the applicable
rules under the Exchange Act and otherwise in accordance with the requirements
of the Sarbanes-Oxley Act and the Exchange Act, certifications of each of the
chief executive officer and chief financial officer of the Borrower
substantially similar in form and substance to such required certifications,
including a certification that (A) said consolidated financial statements
referred to in the preceding clause (i) do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading, and (B) such consolidated financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Credit Parties on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied;

 

(b)                                 as soon as available but in any event no
later than the earlier of (x) 45 days after the end of each of the first three
fiscal quarters of the Credit Parties and (y) the date the Holding Company’s or
the Borrower’s financial statements of the type referred to in clause (i) below
are required to be filed with the Securities and Exchange Commission:

 

(i)                                     consolidated and consolidating
statements of income, retained earnings and cash flows of the Credit Parties for
such period and for the period from the beginning of the respective fiscal year
to the end of such period, and the related consolidated and consolidating
balance sheets of the Credit Parties as at the end of such period, setting forth
in each case in comparative form the corresponding consolidated and
consolidating figures for the corresponding period in Credit Parties’ strategic
plan for such period and for the corresponding period in the preceding fiscal
year (except that, in the case of balance sheets, such comparison shall be to
the last day of the prior fiscal year),

 

(ii)                                  a certificate of a Financial Officer of
the Borrower, which certificate shall state that said consolidated financial
statements referred to in the preceding clause (i) fairly present the
consolidated financial condition and results of operations of the Credit Parties
and that said consolidating financial statements referred to in the preceding
clause (i) fairly present the respective individual unconsolidated financial
condition and results of operations of the Credit Parties, in each case in
accordance with generally accepted accounting principles, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments and the omission of footnotes), and

 

62

--------------------------------------------------------------------------------


 

(iii)                               to the extent that the Borrower is at such
time subject to an obligation to file with the Securities and Exchange
Commission the certifications required pursuant to the Sarbanes-Oxley Act and
the applicable rules under the Exchange Act and otherwise in accordance with the
requirements of the Sarbanes-Oxley Act and the Exchange Act, certifications of
each of the chief executive officer and chief financial officer of the Borrower
substantially similar in form and substance to such required certifications,
including a certification that (A) said consolidated financial statements
referred to in the preceding clause (i) do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading, and (B) such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;

 

(c)                                  as soon as available and in any event
within 20 days after the end of each month, internally prepared financial
statements consisting of consolidated and consolidating statements of income,
and cash flows of the Credit Parties for such month and for the period from the
beginning of the current fiscal year to the end of such month, and the related
consolidated and consolidating balance sheets of the Credit Parties as at the
end of such month setting forth in each case in comparative form the
corresponding consolidated and consolidating figures for the corresponding
period in Credit Parties’ strategic plan for such period;

 

(d)                                 concurrently with any delivery of financial
statements under clauses (a) and (b) above, a Compliance Certificate;

 

(e)                                  [Reserved];

 

(f)                                    concurrently with any delivery of
financial statements under clause (a) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

(g)                                 as soon as available and in any event within
30 days after the beginning of the fiscal year of the Borrower, consolidated and
consolidating statements of forecasted income for the Credit Parties for each
fiscal month in such fiscal year and a forecasted consolidated and consolidating
balance sheets of the Credit Parties, together with supporting assumptions which
were reasonable when made, as at the end of each fiscal month, all prepared in
good faith in reasonable detail and consistent with the Borrower’s and the
Borrower’s past practices in preparing projections and otherwise reasonably
satisfactory in scope to the Administrative Agent;

 

(h)                                 promptly after the same become publicly
available, copies of all registration statements, regular periodic and other
reports and statements filed by the Holding Company or any Credit Party with the
Securities and Exchange Commission or any

 

63

--------------------------------------------------------------------------------


 

Governmental Authority succeeding to any or all of the functions of said
Commission or with any national securities exchange or market quotation system
and copies of all press releases by the Holding Company or any Credit Party;

 

(i)                                     promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy or information statements so mailed;

 

(j)                                     promptly upon the Administrative Agent’s
request, for each publication for which audits are regularly prepared by any
Credit Party (i) audits of the magazine subscriptions for each of the
publications of the Credit Parties as of December 31 and June 30 each year
performed by either Audit Bureau of Circulations or Business Publications Audit
of Circulation, Inc. and (ii) audits of the membership subscriptions for the
Credit Parties as of December 31 and June 30 each year;

 

(k)                                  promptly upon the Administrative Agent’s
request, the Borrower shall deliver to the Administrative Agent tapes, disks or
other storage media containing the then-current subscription and membership
lists and other data bases maintained by each of the Credit Parties, together
with the technical specifications for how to read such information, all in form
reasonably satisfactory to the Administrative Agent which may include the
requirement that the Borrower request that each of its and its Subsidiaries’
fulfillment houses furnish such information regarding the Credit Parties’
subscription lists as are maintained by such fulfillment houses; provided,
however, that the Administrative Agent shall not divulge such information to any
Person prior to the occurrence of an Event of Default; provided, further
however, that after the occurrence and during the continuation of an Event of
Default, the Administrative Agent may use that information for any lawful
purpose (including a sale of one or more data bases), provided that the
Administrative Agent acts in a commercially reasonable fashion in making such
use, but the Administrative Agent shall have no obligation to make any such use
of such information unless directed to do so by the Required Lenders;

 

(l)                                     promptly after delivery of the same to
the Paying Agent, copies of all notices of redemption, payment instructions,
officer’s certificates, and other similar documents delivered to the Paying
Agent under the Holding Company Notes Indenture in connection with any
redemption of Holding Company Notes; and

 

(m)                               promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Credit Party, or compliance with the terms of this Agreement,
as the Administrative Agent or any Lender may reasonably request.

 

6.2                                 Notices of Material Events.  The Credit
Parties will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                  the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

64

--------------------------------------------------------------------------------


 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Credit Parties in an
aggregate amount exceeding $100,000; and

 

(d)                                 the occurrence of any event of default or
termination under any Sale-Leaseback Agreement between a Credit Party and AGRP
Holding Corp. or any of its Subsidiaries;

 

(e)                                  the occurrence of any event of default or
termination under any instrument, agreement or mortgage between AGRP Holding
Corp. or any of its Subsidiaries and CIBC Inc. in connection with any loan
secured by a mortgage on property leased or used by any Credit Party; and

 

(f)                                    any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

(g)                                 the occurrence of any default under the
Holding Company Notes Indenture or the Senior Subordinated Notes Indenture or
the receipt of any notice delivered by the trustee pursuant to the Holding
Company Notes Indenture or the Senior Subordinated Notes Indenture (and a copy
of such notice shall be delivered to the Administrative Agent).

 

Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

6.3                                 Existence; Conduct of Business.  The Credit
Parties will do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business. No
Credit Party shall change its corporate, partnership or limited liability
company form or jurisdiction of organization without the written consent of the
Required Lenders or the Administrative Agent on their behalf, which consent
shall not be unreasonably withheld; provided that such consent shall be
predicated upon such amendments to the Loan Documents as shall be necessary to
reflect such change.  The foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or any discontinuance or sale of such
business permitted under Section 7.4.

 

6.4                                 Payment of Obligations.  Each of the Credit
Parties will pay its obligations, including Tax liabilities, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Credit Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

6.5                                 Maintenance of Properties; Insurance.  The
Credit Parties will (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain insurance, with financially sound and

 

65

--------------------------------------------------------------------------------


 

reputable insurance companies, as may be required by law and such other
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations, including media perils insurance.  Without limiting the
generality of the foregoing, the Credit Parties will (i) maintain or cause to be
maintained flood insurance with respect to each Flood Hazard Property in amounts
approved by the Administrative Agent, or provide evidence acceptable to the
Administrative Agent that such insurance is not available, (ii) maintain or
cause to be maintained replacement value casualty insurance on the Collateral
and media perils insurance under such policies of insurance, in each case with
such insurance companies, in such amounts, with such deductibles, and covering
such terms and risks as are at all times satisfactory to the Administrative
Agent in its commercially reasonable judgment.  Each such policy of insurance
shall (x) name the Administrative Agent for the benefit of the Lenders as an
additional insured thereunder as its interests may appear and (y) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Administrative Agent that names the
Administrative Agent for the benefit of the Lenders as the loss payee thereunder
for any covered loss in an amount not less than $1,000,000 per occurrence, with
“umbrella” coverage in an aggregate amount not less than $25,000,000 and
provides for at least 30 days prior written notice to the Administrative Agent
of any modifications or cancellation of such policy.

 

6.6                                 Books and Records; Inspection Rights.  The
Credit Parties will keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  The Credit Parties will permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.  The Borrower, in consultation with the
Administrative Agent, will arrange for a meeting to be held at least once every
year with the Lenders hereunder at which the business and operations of the
Credit Parties are discussed.

 

6.7         Fiscal Year.  To enable the ready and consistent determination of
compliance with the covenants set forth in Section 7 hereof, the Credit Parties
(other than Camping World) will not change the last day of their fiscal year
from December 31 of each year, or the last day of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30,
respectively, except that Camping World may have a fiscal year which ends on the
Sunday closest to December 31 of each calendar year and such fiscal year shall
consist of four thirteen-week fiscal quarters.

 

6.8                                 Compliance with Laws.  The Credit Parties
will comply with (i) all laws, rules, regulations and orders including, without
limitation, Environmental Laws, of any Governmental Authority and (ii) all
contractual obligations, in each case applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

6.9                                 Use of Proceeds.  The proceeds of the Loans
will be used only for (i) the refinancing of Indebtedness outstanding under the
Existing Credit Agreement, and (ii) to pay any

 

66

--------------------------------------------------------------------------------


 

fees and expenses incurred in connection with the foregoing transactions and for
general corporate purposes not in contravention of this Agreement.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

6.10                           Certain Obligations Respecting Subsidiaries and
Collateral Security.

 

(a)                                  Additional Subsidiaries.  In the event that
any Credit Party shall form or acquire any new Subsidiary after the date hereof,
such Credit Party  will, and will cause each of its Subsidiaries to, cause such
new Subsidiary within five Business Days of such formation or acquisition:

 

(i)                                     to execute and deliver to the
Administrative Agent the following documents:  (1) a counterpart to this
Agreement (and thereby to become a party to this Agreement, as a “Guarantor”
hereunder), (2) a counterpart to the Pledge Agreement, (3) a counterpart to the
Security Agreement, (4) a counterpart to the Trademark Security Agreement, (5) a
counterpart to the Copyright Security Agreement and (6) Mortgages and such other
instruments documents and agreements as may be required by the Administrative
Agent; and

 

(ii)                                  to take such action (including delivering
such shares of stock and such UCC financing statements) as shall be necessary to
create and perfect valid and enforceable first priority Liens consistent with
the provisions of the applicable Collateral Documents but with respect to the
Camping World Entities subject to the Liens securing the Camping World Credit
Facility; and

 

(iii)                               to deliver such proof of corporate action,
incumbency of officers and other documents as is consistent with those delivered
by each Subsidiary pursuant to Section 5.1 upon the Effective Date or as the
Administrative Agent shall have reasonably requested.

 

(b)                                 Ownership of Subsidiaries.  No Credit Party
shall sell, transfer or otherwise dispose of any shares of stock in any
Subsidiary owned by it, nor permit any Subsidiary to issue any shares of stock
of any class whatsoever to any Person other than to a Credit Party.  The Credit
Parties will take such action from time to time as shall be necessary to ensure
that the percentage of the equity capital of any class or character owned by it
in any Subsidiary on the Effective Date (or, in the case of any newly formed or
newly acquired Subsidiary, on the date of formation or acquisition) is not at
any time decreased, other than by reason of transfers to another Credit Party. 
In the event that any additional shares of stock shall be issued by any Credit
Party, the respective holder of such shares of stock shall forthwith deliver to
the Administrative Agent pursuant to the Pledge Agreement the certificates
evidencing such shares of stock, accompanied by undated stock powers executed in
blank and to take such other action as the Administrative Agent shall request to
perfect the security interest created therein pursuant to the Pledge Agreement.

 

6.11                           ERISA.  The Credit Parties will maintain, each
Plan in compliance with all material applicable requirements of ERISA and of the
Code and with all applicable rulings and

 

67

--------------------------------------------------------------------------------


 

regulations issued under the provisions of ERISA and of the Code and will not
and not permit any of the ERISA Affiliates to (a) engage in any transaction in
connection with which the Borrower or any of the ERISA Affiliates would be
subject to either a civil penalty assessed pursuant to Section 502(i) of ERISA
or a tax imposed by Section 4975 of the Code, in either case in an amount
exceeding $50,000, (b) fail to make full payment when due of all amounts which,
under the provisions of any Plan, the Borrower or any ERISA Affiliate is
required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency (as such term is defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, with respect to any Plan in an
aggregate amount exceeding $50,000 or (c) fail to make any payments in an
aggregate amount exceeding $50,000 to any Multiemployer Plan that the Borrower
or any of the ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto.

 

6.12                           Environmental Matters; Reporting.  The Credit
Parties will observe and comply with, all laws, rules, regulations and orders of
any government or government agency relating to health, safety, pollution,
hazardous materials or other environmental matters to the extent non-compliance
could result in a material liability or otherwise have a material adverse effect
on the Borrower and the Subsidiaries taken as a whole.  The Borrower will give
the Administrative Agent prompt written notice of any violation as to any
environmental matter by any Credit Party and of the commencement of any judicial
or administrative proceeding relating to health, safety or environmental matters
(a) in which an adverse effect on any operating permits, air emission permits,
water discharge permits, hazardous waste permits or other permits held by any
Credit Party which are material to the operations of such Credit Party, or
(b) which will or threatens to impose a material liability on such Credit Party
to any Person or which will require a material expenditure by such Credit Party
to cure any alleged problem or violation.

 

6.13                           Conforming Leasehold Interests; Matters Relating
to Additional Real Property Collateral.

 

(a)                                  If any Credit Party acquires any Material
Leasehold Property, the Borrower shall, or shall cause such Subsidiary to, use
its best efforts to cause such Leasehold Property to be a Conforming Leasehold
Interest.

 

(b)                                 From and after the Effective Date, in the
event that (i) any Credit Party acquires any fee interest in real property
having a fair market value in excess of $1,000,000 or any Material Leasehold
Property, or the Administrative Agent determines in its sole discretion to place
a Mortgage on any Real Property Asset having a fair market value in excess of
$1,000,000 owned on the Effective Date by any Credit Party if a Mortgage was not
placed on any such Real Property Asset as of the Effective Date, or (ii) at the
time any Person becomes a Subsidiary, such Person owns or holds any fee interest
in real property or any Material Leasehold Property, in either case excluding
any such Real Property Asset the encumbering of which requires the consent of
any applicable lessor or (in the case of clause (ii) above) any then-existing
senior lienholder, where the Credit Parties are unable to obtain such lessor’s
or senior lienholder’s consent (any such non-excluded Real Property Asset
described in the foregoing clause (i) or (ii) being a “Additional Mortgaged
Property”), such Credit Party shall deliver to the Administrative Agent, as soon
as practicable after such Person acquires such Additional Mortgaged Property,
the following:

 

68

--------------------------------------------------------------------------------


 

(i)                                     Additional Mortgages.  A fully executed
and notarized Mortgage (an “Additional Mortgage”), in proper form for recording
in all appropriate places in all applicable jurisdictions, encumbering the
interest of such Credit Party in such Additional Mortgaged Property;

 

(ii)                                  Surveys.  With respect to each Additional
Mortgaged Property, copies of all existing surveys, surveyors certificates and
such additional surveys or surveyor certificates as the Administrative Agent may
reasonably require;

 

(iii)                               Recorded Leasehold Interests.  In the case
of any Additional Mortgaged Property consisting of a Leasehold Property, copies
of all leases between any Credit Party and any landlord or tenant;

 

(iv)                              Landlord Consents and Estoppels.  In the case
of any Additional Mortgaged Property consisting of a Leasehold Property, (a) a
Landlord Consent and Estoppel with respect thereto and where required by the
terms of any lease, the consent of the mortgagee, ground lessor or other party
and (b) evidence that such Leasehold Property is a Recorded Leasehold Interest;

 

(v)                                 Matters Relating to Flood Hazard
Properties.  (A) Evidence as to whether any Additional Mortgaged Property is a
Flood Hazard Property and (B) if such Additional Mortgaged Property is a Flood
Hazard Property, evidence that the applicable Credit Party has obtained flood
insurance with respect to each Flood Hazard Property in amounts approved by the
Administrative Agent, or evidence acceptable to the Administrative Agent that
such insurance is not available;

 

(vi)                              Title Insurance.  (A) If required by the
Administrative Agent, ALTA mortgagee title insurance policies or unconditional
commitments therefor (the “Additional Mortgage Policies”) issued by the Title
Company with respect to the Additional Mortgaged Property, in an amount
satisfactory to the Administrative Agent, insuring fee simple title to, or a
valid leasehold interest in, each such Additional Mortgaged Property vested in
such Credit Party and assuring the Administrative Agent that such Additional
Mortgage creates a valid and enforceable First Priority mortgage Lien on such
Additional Mortgaged Property, subject only to any standard exceptions as may be
reasonably acceptable to the Administrative Agent, which Additional Mortgage
Policy (I) shall include all endorsements for matters reasonably requested by
the Administrative Agent and (II) shall provide for affirmative insurance and
such reinsurance as the Administrative Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent; and (B) evidence satisfactory to the Administrative Agent that such
Credit Party has (I) delivered to the Title Company all certificates and
affidavits required by the Title Company in connection with the issuance of the
Additional Mortgage Policy and (II) paid to the Title Company or to the
appropriate Governmental Authorities all expenses and premiums of the Title
Company in connection with the issuance of the Additional Mortgage Policy and
all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in

 

69

--------------------------------------------------------------------------------


 

connection with recording the Additional Mortgage in the appropriate real estate
records;

 

(vii)                           Title Reports.  If no Additional Mortgage Policy
is required with respect to such Additional Mortgaged Property, a title report
issued by the Title Company with respect thereto, dated not more than 30 days
prior to the date such Additional Mortgage is to be recorded and satisfactory in
form and substance to the Administrative Agent;

 

(viii)                        Copies of Documents Relating to Title Exceptions. 
Copies of all recorded documents listed as exceptions to title or otherwise
referred to in the Additional Mortgage Policy or in the title reports delivered
pursuant to Section 6.13(b)(vii);

 

(ix)                                Environmental Audit.  If required by the
Administrative Agent, reports and other information in form, scope and substance
satisfactory to the Administrative Agent and prepared by environmental
consultants satisfactory to the Administrative Agent, concerning any
environmental hazards or liabilities to which any Credit Party may be subject
with respect to such Additional Mortgaged Property; and

 

(x)                                   Opinions of Counsel.  (1) An favorable
opinion of counsel (which counsel shall be satisfactory to the Administrative
Agent and its counsel), as to the due authorization, execution and delivery by
such Credit Party of such Additional Mortgage and such other matters as the
Administrative Agent may reasonably request, and (2) if required by the
Administrative Agent, an opinion of counsel (which counsel shall be satisfactory
to the Administrative Agent and its counsel) in the state in which such
Additional Mortgaged Property is located with respect to the enforceability of
the form of Additional Mortgages to be recorded in such state and such other
matters (including without limitation any matters governed by the laws of such
state regarding personal property security interests in respect of any
Collateral) as the Administrative Agent may reasonably request, in each case in
form and substance reasonably satisfactory to the Administrative Agent.

 

(c)                                  The Credit Parties will permit an
independent real estate appraiser satisfactory to the Administrative Agent, upon
reasonable notice, to visit and inspect any Additional Mortgaged Property for
the purpose of preparing an appraisal of such Additional Mortgaged Property
satisfying the requirements of all applicable laws and regulations (in each case
to the extent required under such laws and regulations as determined by the
Administrative Agent in its sole discretion).

 

6.14                           Board Observation Rights.  Each Credit Party
shall permit a representative designated by the Required Lenders (the “Lender
Representative”) to attend and participate in, as a non-voting observer, all
meetings of the Board of Directors of each Credit Party and all meetings of any
committee of any such Board of Directors, provided that if any Lender holds more
than fifty percent (50%) of the outstanding balance of the Loans, that Lender
shall designate the Lender Representative.  In the event that no Lender holds
more than fifty percent

 

70

--------------------------------------------------------------------------------


 

(50%) of the outstanding balance of the Loans, the Required Lenders may
designate any representative to serve as the Lender Representative. Each Credit
Party shall agree to give the Lender Representative the same notice of all such
meetings and copies of all materials distributed to members of such Board of
Directors at the same time as such notice and materials are given to the members
of the applicable Board of Directors, and the Lender Representative will be
given the opportunity to participate in any telephonic meetings of each Board of
Directors.  Each Credit Party shall agree to cause its Board of Directors to
meet not less frequently than quarterly.  If it is proposed that any action be
taken by written consent in lieu of a meeting of any Board of Directors or of
any committee thereof, the relevant Credit Party shall agree to give written
notice thereof to the Lender Representative at least five (5) Business Days’
prior to the effective date of such consent describing in reasonable detail the
nature and substance of such action.  Notwithstanding anything herein to the
contrary, the Lender Representative may be excused by the relevant Board of
Directors from attending any portion of a Board of Directors or committee
meeting (i) to the extent that attendance by the Lender Representative would
jeopardize a Credit Party’s ability to assert the attorney-client privilege with
respect to matters of material importance to be discussed during a portion of
any meeting as determined by the Board of Directors in good faith or (ii) during
which matters relating to the Loan Documents are to be discussed.  In addition,
no person who serves as the Lender Representative shall have a fiduciary duty to
the Borrower.

 

6.15                           Chief Restructuring Officer.  Within sixty (60)
days of the occurrence of an Event of Default or any death or permanent
disability (subject to Section 8.1(s)) of the Chairman of the Board or the Chief
Executive Officer, the Borrower shall engage and maintain in place, at all times
and at its sole expense, a chief restructuring officer satisfactory to the
Required Lenders in their sole discretion (the “Chief Restructuring Officer”). 
Upon and after engagement, the Chief Restructuring Officer shall have complete
and full access at all times to management of the Credit Parties and to the
books and records of the Credit Parties in order to provide information and
advice to the Credit Parties regarding all aspects of the business, financial
condition, operations, and prospects of the Credit Parties.  The Credit Parties
shall consent to the Administrative Agent or the Lenders contacting the Chief
Restructuring Officer directly with respect to the status of the Credit Parties’
business operations and the Credit Parties’ prospects and financial condition. 
The Credit Parties shall further agree that the Chief Restructuring Officer
and/or Credit Parties shall deliver to the Administrative Agent copies of any
written reports, work product, information, document or item received by any
Credit Party from the Chief Restructuring Officer, simultaneously with the
delivery or receipt of the same, and any other written reports and work product
of the Chief Restructuring Officer that the Administrative Agent may reasonably
request.

 

6.16                         Post-Closing Deliverables.  The Credit Parties will
use their best efforts to promptly and fully cooperate with the Administrative
Agent and the Lenders to comply with all requests from either or both of the
Administrative Agent and the Lenders to complete any post-closing matters as
they arise from time to time, including but not limited to, providing due
diligence information, filing UCC financing statements and recording documents
related to mortgages and leasehold interests in property, obtaining local
counsel opinions, executing control agreements, and updating insurance policies
(for instance, to name the Administrative Agent as insured on behalf of the
Lenders).  The Borrower shall also promptly pay the reasonable fees and expenses
incurred by the Lenders and the Administrative Agent (and their

 

71

--------------------------------------------------------------------------------


 

agents, including legal counsel and the Title Company) to complete the
post-closing items generally referred to in the preceding sentence pursuant to
the terms hereof and any reimbursement agreement executed between the Borrower
and counsel to the Lenders and any other agreement between the Borrower and any
other agent of the Lender or Administrative Agent, as applicable.

 

6.17                         Subordination by Credit Parties.  The Credit
Parties hereby agree that all present and future Indebtedness of any Credit
Party to any other Credit Party (“Intercompany Indebtedness”) shall be
subordinate and junior in right of payment and priority to the Loans, and each
Credit Party agrees not to make, demand, accept or receive any payment in
respect of any present or future Intercompany Indebtedness, including any
payment received through the exercise of any right of setoff, counterclaim or
cross claim, or any collateral therefor, unless and until such time as the Loans
shall have been indefeasibly paid in full; provided that, so long as no Default
shall have occurred and be continuing and no Default shall be caused thereby and
such Indebtedness is expressly permitted hereunder, the Credit Parties may make
and receive such payments in respect of Intercompany Indebtedness as shall be
customary in the ordinary course of the Credit Parties’ business.  Without in
any way limiting the foregoing, in the event of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization, dissolution or
other similar proceedings relative to any Credit Party or to its businesses,
properties or assets, the Lenders shall be entitled to receive payment in full
of all of the Loans before any Credit Party shall be entitled to receive any
payment in respect of any present or future Intercompany Indebtedness.

 

6.18                         Camping World Facility Documents.  Amend, replace,
refinance, refund, restructure, supplement, extend or modify the Camping World
Credit Agreement, Camping World Credit Facility or any other document related
thereto, or any of them, in effect on the Effective Date to contravene the
purposes of the Camping World Intercreditor Agreement or in any manner which,
after giving effect to any such modification, would result in any non-compliance
with the terms and  conditions of the Camping World Intercreditor Agreement.

 

ARTICLE VII

 

Negative Covenants

 

Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Credit Parties covenant and agree with the Lenders
that:

 

7.1                                 Indebtedness.  No Credit Party will create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness created hereunder;

 

(b)                                 Indebtedness existing on the Effective Date
and set forth in Schedule 4.14 and any extension, renewal, refunding or
replacement of any such Indebtedness that does not increase the principal amount
thereof;

 

(c)                                  Indebtedness of any Credit Party to any
other Credit Party; provided that, after the Effective Date, the aggregate
Indebtedness owed by the Camping World Entities to the

 

72

--------------------------------------------------------------------------------


 

other Credit Parties plus the aggregate amount of any Investments made by the
other Credit Parties in the Camping World Entities after the Effective Date
shall not exceed the Investments permitted by Section 7.5(a)(i) and such
Indebtedness shall be unsecured and shall only be used for working capital
purposes or for capital expenditures in accordance with Section 7.9(e);

 

(d)                                 Guarantees by any Credit Party of
Indebtedness of any other Credit Party (other than Indebtedness of the Camping
World Entities);

 

(e)                                  Indebtedness of any Credit Party
(determined on a consolidated basis without duplication in accordance with GAAP)
in an aggregate principal amount which does not exceed $1,000,000 at any one
time outstanding;

 

(f)                                    Senior Subordinated Notes in an aggregate
principal amount not in excess of the aggregate amount of the Senior
Subordinated Notes outstanding on the Effective Date;

 

(g)                                 [Reserved];

 

(h)                                 Indebtedness of the Camping World Entities
under the Camping World Credit Facility, provided that the aggregate principal
amount of all obligations of the Credit Parties under the Camping World Credit
Facility shall not exceed $22 million at any time;

 

(i)                                     [Reserved]; and

 

(j)                                     [Reserved].

 

7.2                                 Liens. No Credit Party will create, incur,
assume or permit to exist any Lien on any Property or asset now owned or
hereafter acquired by it, or assign, sell or transfer any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                                  Liens created under the Collateral
Documents;

 

(b)                                 any Lien on any property or asset of any
Credit Party existing on the date hereof and set forth in Schedule 4.14,
provided that (i) such Lien shall not apply to any other property or asset of
any Credit Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c)                                  Liens imposed by any Governmental Authority
for taxes, assessments or charges not yet due or which are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of any Credit Party in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens, and vendors’ Liens imposed by
statute or common law not securing the repayment of Indebtedness, arising in the
ordinary course of business which are not overdue for a period of more than 60
days or which are being contested in good faith and by appropriate proceedings
and Liens securing judgments (including, without limitation, pre-judgment

 

73

--------------------------------------------------------------------------------


 

attachments) but only to the extent for an amount and for a period not resulting
in an Event of Default under Section 8.1(j) hereof;

 

(e)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;

 

(f)            deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases (other than capital leases),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not, in the aggregate, materially detract
from the value of the Property of any Credit Party or interfere with the
ordinary conduct of the business of any Credit Party;

 

(h)           Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents presented in letters
of credit drawings;

 

(i)            Liens on fixed or capital assets, including real or personal
property, acquired, constructed or improved by any Credit Party, provided that
(A) such Liens secure Indebtedness (including Capital Lease Obligations)
permitted by the proviso to Section 7.1(e) (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (D) such security interests shall not apply to
any other property or assets of any Credit Party;

 

(j)            [Reserved]; and

 

(k)           Liens on the assets and equity interests of the Camping World
Entities securing the Indebtedness described in Section 7.1(h).

 

7.3          Contingent Liabilities. No Credit Party will Guarantee the
Indebtedness or other obligations of any Person, or Guarantee the payment of
dividends or other distributions upon the stock of, or the earnings of, any
Person, except:

 

(a)           endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business,

 

(b)           [Reserved];

 

74

--------------------------------------------------------------------------------


 

(c)           Guarantees of obligations of any Credit Party (other than any
obligation of any of the Camping World Entities) by any other Credit Party and
Guarantees by the Camping World Entities of the Indebtedness described in
Section 7.1(h); and

 

(d)           [Reserved].

 

7.4                               Fundamental Changes.  No Credit Party will
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution).  No Credit Party will acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other property to be sold or used in the ordinary
course of business, Investments permitted under Section 7.5 and Capital
Expenditures permitted under Section 7.9(e).  No Credit Party will convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, any material part of its business or property, whether now owned
or hereafter acquired (including, without limitation, receivables and leasehold
interests, but excluding (x) obsolete or worn-out property, including leasehold
interests, no longer used or useful in its business, (y) any inventory or other
property sold or disposed of in the ordinary course of business and on ordinary
business terms and (z) Sale-Leaseback Transactions to the extent permitted by
Section 7.14).

 

Notwithstanding the foregoing provisions of this Section 7.4:

 

(a)                   any Subsidiary (other than any Camping World Entity) may
be merged or consolidated with or into any other Subsidiary (other than any
Camping World Entity) or into the Borrower; provided that if any such
transaction shall be between a Subsidiary and a Wholly Owned Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving corporation;

 

(b)                   any Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to any Subsidiary (other than any Camping World Entity) that is a Wholly Owned
Subsidiary of the Borrower;

 

(c)                   the capital stock of any Subsidiary may be sold,
transferred or otherwise disposed of to the Borrower or any Subsidiary that is a
Wholly Owned Subsidiary of the Borrower (other than any Camping World Entity);
and

 

(d)                   any Camping World Entity may be merged or consolidated
with or into any other Camping World Entity.

 

7.5                               Investments; Hedging Agreements.

 

(a)           No Credit Party (for purposes of this Section 7.5 only, “Camping
World Entity” will exclude the Borrower)  will make or permit to remain
outstanding any Investment, except:

 

(i)            (A) Investments by any Credit Party in any other Credit Party
existing on the Effective Date or made prior to the Effective Date, and
(B) Investments by:  (i) any Credit Party in any Affinity Entity; (ii) any
Camping World Entity in any other Credit Party; (iii) advances by any Credit
Party to any

 

75

--------------------------------------------------------------------------------


 

Affinity Entity, in the ordinary course of business; (iv) provided that no Event
of Default has occurred and is continuing, or would result from any advance
herein described, advances by any Affinity Entity to any Camping World Entity to
the extent of advances made on or after the Effective Date by the Camping World
Entities to the Affinity Entities; (v) advances by any Camping World Entity to
any other Camping World Entity, in the ordinary course of business; (vi) capital
contributions by any Credit Party to any Affinity Entity; (vii) provided that no
Event of Default has occurred and is continuing, or would result from any
capital contribution, dividend or distribution herein described, capital
contributions by any Affinity Entity to any Camping World Entity to the extent
of dividends or distributions made after the Effective Date by the Camping World
Entities to the Affinity Entities; and (viii) capital contributions by any
Camping World Entity to any other Camping World Entity; provided, however, that
with respect to items (iv) and (vii), (1) the Company shall give notice to the
Lenders of any advances, dividends or distributions received by the Affinity
Entities from the Camping World Entities within five (5) Business Days of
receipt which together on a cumulative basis are greater than $1 million, and
each $1 million thereafter, without deducting any advances or capital
contributions by any Affinities Entity to any Camping World Entities, and (2) no
advances or capital contributions which in the aggregate exceed $1 million, and
each $1 million thereafter, shall be made by the Affiliated Entities to the
Camping World Entities without the prior written consent of the Required
Lenders.

 

(ii)           Permitted Investments;

 

(iii)          Deposit and operating accounts subject to a control agreement in
form and substance satisfactory to the Required Lenders in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

(iv)          Investments represented by accounts receivable created or acquired
in the ordinary course of business;

 

(v)           Advances to employees in the ordinary course of business not
exceeding $250,000 in the aggregate at any one time outstanding;

 

(vi)          [Reserved];

 

(vii)         [Reserved];

 

(viii)               The Unsecured Promissory Note made by AGRP Holding Corp. to
the Borrower dated December 5, 2001 in the face amount of $4,835,000; and

 

(ix) the Investment by CWI, Inc. on or about the date of issuance of the Holding
Company Notes in the equity capital of CWFR in an aggregate amount equal to the
amount of the proceeds of the capital contribution made to the Borrower by the
Holding Company on the date of issuance of the Holding Company Notes.

 

(b)           From and after the Effective Date, no Credit Party will enter into
any Hedging Agreement without the prior written consent of the Required Lenders.

 

76

--------------------------------------------------------------------------------


 

7.6           Restricted Junior Payments and Cash Flow Distributions.

 

No Credit Party will declare or make any Restricted Junior Payment at any time;
provided, however, that

 

(i)                    so long as no Default shall have occurred or be
continuing or shall be caused thereby, the Borrower may declare and make
Restricted Junior Payments to the Holding Company in amounts equal to the
Permitted Tax Distributions,

 

(ii)                   so long as no Default shall have occurred or be
continuing or shall be caused thereby, the Borrower may make Restricted Junior
Payments to the Holding Company in an aggregate amount not in excess of $100,000
in any fiscal year to provide funds to the Holding Company to pay administrative
expenses and costs of registration of the Holding Company Notes, and

 

(iii)                  so long as no Default shall have occurred or be
continuing or shall be caused thereby, the Borrower may declare and make
Restricted Junior Payments in amounts equal to the cash interest payments to the
holders of the Senior Subordinated Notes in accordance with, and only to the
extent required by, the indenture or other document governing such indebtedness;
and

 

(iv)                  the Borrower may repurchase Senior Subordinated Notes from
the holders of the Senior Subordinated Notes to the extent permitted in
Section 7.12;

 

provided that nothing herein shall be deemed to prohibit the making of any
dividend or distribution by a Subsidiary to any other Credit Party and by a
Camping World Entity to any other Camping World Entity, provided further
however, that no Subsidiary may make any dividend or distribution to any
Affiliate in order to ultimately effect a payment to any Camping World Entity.

 

7.7           Transactions with Affiliates.  Except as expressly permitted by
this Agreement, no Credit Party will, directly or indirectly (a) make any
Investment in an Affiliate; (b) transfer, sell, lease, assign or otherwise
dispose of any property to an Affiliate; (c) merge into or consolidate with an
Affiliate, or purchase or acquire property from an Affiliate; or (d) enter into
any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:

 

(i)            any Affiliate who is an individual may serve as a director,
officer, employee or consultant of any Credit Party and receive reasonable
compensation for his or her services in such capacity;

 

(ii)           the Credit Parties may engage in and continue the transactions
with or for the benefit of Affiliates which are described in Schedule 7.7
annexed hereto;

 

(iii)          CWI may continue to own and hold the Investment permitted by
Section 7.5(a)(ix);

 

77

--------------------------------------------------------------------------------


 

(iv)          [Reserved];

 

(v)           the Credit Parties may engage in arms-length transactions for fair
market value with or for the benefit of Affiliates not in excess of $1,000,000
in any fiscal year in addition to payments and transactions referred to in
clauses (i) through (iv) above;

 

(vi)          [Reserved];

 

(vii)         Camping World, Inc. may enter into and perform under that certain
Joint Venture Agreement dated on or about March 6, 2006, as amended, with FRH in
the form delivered to the Administrative Agent; provided that all transactions
thereunder shall be  upon fair and reasonable terms no less favorable to such
Credit Party than it would obtain in a comparable arms-length transactions and
any transactions thereunder in excess of $100,000 in the aggregate in any fiscal
year that are not listed on Schedule 7.7 shall be subject to the prior written
approval of the Required Lenders.

 

7.8           Restrictive Agreements.  No Credit Party will, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Credit Party to create, incur or permit to exist any Lien upon
any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any other Credit Party or to Guarantee
Indebtedness of any other Credit Party; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 7.8 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness; (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof; and (vi) the foregoing shall not apply to restrictions and
conditions contained in (A) the Senior Subordinated Notes or the Senior
Subordinated Notes Indenture or (B) the Holding Company Notes or the Holding
Company Notes Indenture and (C) the Camping World Credit Agreement.

 

7.9           Certain Financial Covenants.

 

(a)      Consolidated Fixed Charges Ratio.  The Credit Parties will not permit
the Consolidated Fixed Charges Ratio as of the end of any fiscal quarter ending
during the periods set forth below to be less than the ratio set opposite such
period below:

 

78

--------------------------------------------------------------------------------


 

Four Quarter Period Ending

 

Ratio

June 30, 2010

 

1.00

September 30, 2010

 

1.05

December 31, 2010

 

1.05

March 31, 2011

 

1.05

June 30, 2011

 

1.15

September 30, 2011

 

1.15

December 31, 2011

 

1.20

March 31, 2012

 

1.20

June 30, 2012

 

1.25

September 30, 2012

 

1.25

December 31, 2012

 

1.30

March 31, 2013

 

1.30

June 30, 2013

 

1.35

September 30, 2013

 

1.35

December 31, 2013

 

1.40

March 31, 2014

 

1.50

June 30, 2014

 

1.50

September 30, 2014

 

1.50

December 31, 2014

 

1.50

 

(b)      Consolidated Total Leverage Ratio.  The Credit Parties will not permit
the Consolidated Total Leverage Ratio at any time during any period below to
exceed the ratio set opposite such period below:

 

79

--------------------------------------------------------------------------------


 

Four Quarter Period Ending

 

Ratio

June 30, 2010

 

7.90

September 30, 2010

 

7.50

December 31, 2010

 

7.25

March 31, 2011

 

7.25

June 30, 2011

 

7.00

September 30, 2011

 

6.75

December 31, 2011

 

6.50

March 31, 2012

 

6.25

June 30, 2012

 

6.00

September 30, 2012

 

5.75

December 31, 2012

 

5.75

March 31, 2013

 

5.50

June 30, 2013

 

5.25

September 30, 2013

 

5.25

December 31, 2013

 

5.00

March 31, 2014

 

5.00

June 30, 2014

 

5.00

September 30, 2014

 

5.00

December 31, 2014

 

5.00

 

(c)      Consolidated Senior Leverage Ratio.  The Credit Parties will not permit
the Consolidated Senior Leverage Ratio at any time during any period below to
exceed the ratio set opposite such period below:

 

80

--------------------------------------------------------------------------------


 

Four Quarter Period Ending

 

Ratio

June 30, 2010

 

3.25

September 30, 2010

 

3.00

December 31, 2010

 

2.75

March 31, 2011

 

2.75

June 30, 2011

 

2.65

September 30, 2011

 

2.50

December 31, 2011

 

2.40

March 31, 2012

 

2.30

June 30, 2012

 

2.15

September 30, 2012

 

2.15

December 31, 2012

 

2.10

March 31, 2013

 

1.95

June 30, 2013

 

1.80

September 30, 2013

 

1.75

December 31, 2013

 

1.75

March 31, 2014

 

1.75

June 30, 2014

 

1.75

September 30, 2014

 

1.75

December 31, 2014

 

1.75

 

(d)      Consolidated Interest Coverage Ratio.  The Credit Parties will not
permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter ending during the periods set forth below to be less than the ratio set
opposite such period below:

 

81

--------------------------------------------------------------------------------


 

Four Quarter Period Ending

 

Ratio

June 30, 2010

 

1.25

September 30, 2010

 

1.25

December 31, 2010

 

1.25

March 31, 2011

 

1.35

June 30, 2011

 

1.40

September 30, 2011

 

1.45

December 31, 2011

 

1.50

March 31, 2012

 

1.55

June 30, 2012

 

1.60

September 30, 2012

 

1.70

December 31, 2012

 

1.80

March 31, 2013

 

2.00

June 30, 2013

 

2.00

September 30, 2013

 

2.00

December 31, 2013

 

2.15

March 31, 2014

 

2.15

June 30, 2014

 

2.15

September 30, 2014

 

2.15

December 31, 2014

 

2.15

 

(e)      Consolidated Operating Company Leverage Ratio.  The Credit Parties will
not permit the Consolidated  Operating Company Ratio as of the end of any fiscal
quarter ending during the periods set forth below to be less than the ratio set
opposite such period below:

 

82

--------------------------------------------------------------------------------


 

Four Quarter Period Ending

 

Ratio

June 30, 2010

 

6.00

September 30, 2010

 

5.75

December 31, 2010

 

5.50

March 31, 2011

 

5.50

June 30, 2011

 

5.25

September 30, 2011

 

5.10

December 31, 2011

 

5.00

March 31, 2012

 

4.75

June 30, 2012

 

4.75

September 30, 2012

 

4.50

December 31, 2012

 

4.35

March 31, 2013

 

4.35

June 30, 2013

 

4.25

September 30, 2013

 

4.15

December 31, 2013

 

4.00

March 31, 2014

 

4.00

June 30, 2014

 

4.00

September 30, 2014

 

4.00

December 31, 2014

 

4.00

 

(f)       Capital Expenditures.  The Credit Parties will not permit the
aggregate amount of Capital Expenditures to exceed $5,000,000 in any fiscal
year, provided that no more than $2,000,000 in Capital Expenditures may be
allocated to the Camping World Entities.

 

7.10         Lines of Business.  No Credit Party will engage to any substantial
extent in any line or lines of business activity other than (i) the types of
businesses engaged in by the Credit Parties as of the Effective Date, (ii) the
rental and sale of recreational vehicles and (iii) such other lines of business
as may be consented to by the Required Lenders.

 

7.11         Management Compensation.  [Reserved].

 

7.12         Subordinated Indebtedness.  Except as described in
Section 2.10(b)(iv), no Credit Party will purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or

 

83

--------------------------------------------------------------------------------


 

other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Subordinated Indebtedness, except for regularly scheduled payments or
prepayments of principal and interest in respect thereof required pursuant to
the instruments evidencing such Subordinated Indebtedness.  No Credit Party will
Guarantee any other Subordinated Indebtedness without the prior consent of the
Required Lenders, except that all of the Persons which are Guarantors hereunder
may guaranty the Senior Subordinated Notes, provided that such guarantees are
subordinated to the guarantees set forth in Section 3.1 to the same extent as
the Senior Subordinated Notes is subordinated to the Loans.  Notwithstanding
anything to the contrary in this Agreement, the Borrower may use (i) the net
cash payment made in connection with the amendment of the GMAC Insurance
Agreements, and (ii) the remaining twenty-five percent (25%) of annual Excess
Cash Flow not required to be used to prepay the Loans pursuant to
Section 2.10(b)(iv), to purchase outstanding Senior Subordinated Notes due 2012
at a discount.

 

7.13         Modifications of Certain Documents.  No Credit Party will consent
to any modification, supplement or waiver of any of the provisions of any
documents or agreements evidencing or governing any Subordinated Indebtedness or
any Sale-Leaseback Transaction, without the prior consent of the Required
Lenders; provided, however, that the Borrower may consent to a modification,
supplement or waiver with respect to the Senior Subordinated Notes as long as
(a) such modification, supplement or waiver does not increase the principal
amount of the Senior Subordinated Notes as of the date of modification,
supplement or waiver, (b) the pro forma Consolidated Fixed Charge Coverage Ratio
following such modification, supplement or waiver is at least 1.0:1.0, and
(c) the Senior Subordinated Notes have a final maturity at least six months
after the Term Loan Maturity Date.

 

7.14         Sale-Leaseback Transactions  No Credit Party will, directly or
indirectly, enter into any Sale-Leaseback Transactions without the prior written
consent of the Required Lenders.

 

7.15         Real Property Leases.  No Credit Party will enter into or maintain
any lease of (or other arrangement conveying the right to use) real property, as
lessee, if immediately after giving effect thereto, (a) the aggregate maximum
fixed rentals paid or payable by the Credit Parties under all such real property
leases of the Credit Parties (excluding amounts paid or payable on account of
maintenance, utilities, ordinary repairs, insurance, taxes, assessments and
other similar charges, whether or not designated as rental or additional rental)
for the succeeding period of four consecutive fiscal quarters minus (b) the
amount of any payments scheduled to be received by the Credit Parties during
such period from the sublease of leasehold interests would exceed $20,000,000.

 

7.16         Compensation Payments to Stephen Adams; Management Compensation  No
Credit Party shall pay or cause to be paid any salary, bonuses or other
compensation payments to Stephen Adams except (a) in the event of a change in
circumstances related to management personnel or management structure of the
Credit Parties as a result of which Stephen Adams is performing duties other
than those performed by him as Chairman of the Board of Directors of the
Borrower as of the Effective Date, or (b) with the consent of the Required
Lenders.  No Credit Party will accrue any Phantom Stock Accruals or make any
cash payments in respect thereof or otherwise in respect of Phantom Stock
Accruals pursuant to any Phantom Stock Agreements or otherwise.

 

84

--------------------------------------------------------------------------------


 

7.17         Restrictions on the Holding Company  The Holding Company Collateral
Documents shall provide that the Holding Company will not engage in any business
activities other than ownership of all the outstanding equity of the Borrower
and ongoing activities related to the outstanding Holding Company Notes and will
not create, incur, assume or permit to exist any Indebtedness other than the
Holding Company Notes in an aggregate principal amount not in excess of the
principal amount of the Holding Company Notes issued on the date of initial
issuance thereof (plus any notes issued to pay interest thereon in accordance
with the Holding Company Notes Indenture).  The Holding Company Collateral
Documents shall provide that the Holding Company will not consent to any
modification, amendment, supplement or waiver of the Holding Company Notes
Indenture without the prior consent of the Required Lenders; provided, however,
that the consent of the Required Lenders shall not be required in connection
with a modification, supplement or waiver with respect to the Holding Company
Notes as long as (a) such modification, supplement or waiver does not increase
the principal amount of the Holding Company Notes as of the date of
modification, supplement or waiver, (b) the Holding Company Notes have a final
maturity at least six months after the Term Loan Maturity Date.

 

7.18         Restrictions on CWFR.  (a) The Credit Parties will not permit CWFR
to (i) engage in any business activities or create, incur, assume or permit to
exist any Indebtedness other than ownership of the FRH Preferred Equity Interest
and ongoing activities related thereto, (ii) agree to any amendment,
modification, supplement or waiver to any of the terms of the FRH Preferred or
any agreement which limits or restricts the rights of the members of FRH
without, in each case, the prior consent of the Administrative Agent,
(iii) assign, sale, dispose, pledge or otherwise transfer any of the FRH
Preferred Equity Interest unless, as a result thereof, the Credit Parties have
received an amount at least equal to the Liquidation Payment, or (iv) agree to
the filing of any voluntary bankruptcy petition or similar filing by FRH without
the prior consent of the Required Lenders.

 

(b)          Upon the receipt by CWFR of any distribution, Liquidation Payment
or other payment from FRH, the Credit Parties shall cause CWFR to distribute
such distribution, Liquidation Payment or other payment to CWI, Inc., and such
distribution, Liquidation Payment or other payment shall be distributed by the
Credit Parties to the Borrower.

 

ARTICLE VIII

Events of Default

 

8.1           Events of Default.

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Credit Parties shall fail to pay any principal of, or interest
on, any Loan, or other amount payable under this Agreement or any fee payable
under this Agreement or any other agreement to the Administrative Agent or the
Lenders, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

 

85

--------------------------------------------------------------------------------


 

(b)           any representation or warranty made or deemed made by or on behalf
any Credit Party in or in connection with this Agreement, any of the other Basic
Documents or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Basic Documents or any
amendment or modification hereof or thereof, shall prove to have been incorrect
when made or deemed made in any material respect;

 

(c)           the Credit Parties shall fail to observe or perform any covenant,
condition or agreement contained in Article VI or in Article VII;

 

(d)           any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (c) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent (given at the request of the Required Lenders) to
the Borrower;

 

(e)           any Credit Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(f)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or Administrative
Agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent, the Holding Company or any Credit Party or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Holding Company or any
Credit Party or for a substantial part of its assets;

 

(h)           the Parent, the Holding Company or any Credit Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Holding Company or any Credit Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

86

--------------------------------------------------------------------------------


 

(i)            any Credit Party, the Parent or the Holding Company shall become
unable, admit in writing or fail generally to pay its debts as they become due;

 

(j)            a final judgment or judgments for the payment of money in excess
of $1,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
shall be rendered by a one or more courts, administrative tribunals or other
bodies having jurisdiction against any Credit Party and the same shall not be
discharged with the prior written approval of the Required Lenders (or provision
shall not be made for such discharge with the prior written approval of the
Required Lenders), or a stay of execution thereof shall not be procured, within
60 days from the date of entry thereof and the relevant Credit Party shall not,
within said period of 60 days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal;

 

(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(l)            a reasonable basis shall exist for the assertion against any
Credit Party (or there shall have been asserted against any Credit Party) claims
or liabilities, whether accrued, absolute or contingent, based on or arising
from the generation, storage, transport, handling or disposal of Hazardous
Materials by any Credit Party or any of its Subsidiaries or Affiliates, or any
predecessor in interest of any Credit Party or any of its Subsidiaries or
Affiliates, or relating to any site or facility owned, operated or leased by any
Credit Party or any of its Subsidiaries or Affiliates, which claims or
liabilities (insofar as they are payable by any Credit Party or any of its
Subsidiaries but after deducting any portion thereof which is reasonably
expected to be paid by other credit worthy Persons jointly and severally liable
therefor), in the judgment of the Required Lenders are reasonably likely to be
determined adversely to any Credit Party or any of its Subsidiaries, and the
amount thereof is, singly or in the aggregate, reasonably likely to have a
Material Adverse Effect;

 

(m)          a Change of Control shall occur and be continuing;

 

(n)           any of the following shall occur:  (i) the Liens created by the
Collateral Documents shall at any time (other than by reason of the
Administrative Agent relinquishing such Lien) cease to constitute valid and
perfected Liens on the Collateral intended to be covered thereby; (ii) except
for expiration in accordance with its respective terms, any Collateral Document
shall for whatever reason be terminated, or shall cease to be in full force and
effect; or (iii) the enforceability of any Collateral Document shall be
contested by any Credit Party;

 

(o)           any Guarantor or the Holding Company shall assert that its
obligations hereunder or under the Collateral Documents shall be invalid or
unenforceable;

 

(p)           an “Event of Default” shall have occurred under the Holding
Company Notes Indenture or any document or instrument governing any refinancing
in respect of the Holding Company Notes; or

 

87

--------------------------------------------------------------------------------


 

(q)           any holder of the Camping World Credit Facility shall assert that
such credit facility secured by any assets of Credit Parties other than the
Camping World Entities;

 

(r)            a default or an event of default shall have occurred under the
notes or indenture in respect of (i) the Senior Subordinated Notes or the Senior
Subordinated Notes Indenture or (ii) the Holding Company Notes or the Holding
Company Notes Indenture, which default or event of default entitles the holders
of such notes to accelerate the maturity of the indebtedness hereunder;

 

(s)           (i) Stephen Adams shall cease to serve as Chairman of the Board of
Directors of Borrower or he otherwise becomes permanently disabled and, in each
case, he is not replaced within sixty (60) calendar days by an interim Chairman
of the Board of Directors and within sixty (60) days thereafter by a permanent
Chairman of the Board of Directors, each to Administrative Agent’s satisfaction
in its sole discretion, or any such replacement Chairman of the Board of
Directors ceases to serve in such capacity or otherwise becomes permanently
disabled unless replaced in the same time period and to Administrative Agent’s
sole satisfaction; and (ii) Michael Schneider ceases to serve as Chief Executive
Officer of the Borrower or he otherwise becomes permanently disabled and, in
each case, he is not replaced within one hundred twenty (120) calendar days by
an interim Chief Executive Officer to Administrative Agent’s satisfaction in its
sole discretion (provided, however, that there must be an interim management
transition plan satisfactory to the Administrative Agent and Lenders in place at
all times), or any such replacement Chief Executive Officer ceases to serve in
such capacity or otherwise becomes permanently disabled unless replaced in the
same time period and to Administrative Agent’s sole satisfaction; for purpose of
this clause (s) and Section 6.15, the term “permanently disabled” shall mean the
inability of either Stephen Adams or Michael Schneider, as applicable, to
perform the duties and responsibilities as Chairman of the Board or Chief
Executive Officer, as applicable, of the Borrower by reason of illness or other
physical or mental impairment or condition, if such inability continues for an
uninterrupted period of forty-five (45) calendar days or more or a total of
forty-five (45) calendar days or more during any 360 day period; a period of
inability shall be “uninterrupted” unless and until such person returns to
full-time work for a continuous period of at least thirty (30) calendar days;

 

(t)            within ten (10) Business Days of the first day on which all or a
portion of $8.4 million of Holding Company Notes held by an affiliate of Stephen
Adams is no longer subject to any encumbrance on, or pledge of, such Holding
Company Notes, Stephen Adams shall fail to cause all or such portion thereof, as
applicable, to be irrevocably converted to the capital of the Holding Company;

 

(u)           A default or an event of default shall have occurred under the
Camping World Credit Facility, which default or event of default entitles the
Camp World Lenders to accelerate the maturity of the indebtedness thereunder;

 

(v)           The Availability (such term, together with each of the other
defined terms which constitute the definition of Availability, as defined in the
Camping World Credit Facility as of the Effective Date) shall be zero or less
than zero for any five (5) day period; provided, however, that (in addition to
any other rights held by the Lenders pursuant to this Agreement) during such
period no transfer of any asset, payment, dividend or distribution shall be made
by

 

88

--------------------------------------------------------------------------------


 

any Credit Party to any Camping World Entity without the prior written approval
of the Required Lenders;

 

then, and in every such event (other than an event with respect to the Credit
Parties described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Credit
Parties, take any or all of the following actions, at the same or different
times:  (i) declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Credit Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Credit Parties, and (ii) the Administrative Agent may exercise all of the
rights as secured party and mortgagee under the Collateral Documents; and in
case of any event with respect to the Credit Parties described in clause (g) or
(h) of this Article, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Credit
Parties accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Credit Parties, and the Administrative Agent shall be
permitted to exercise such rights as secured party and mortgagee under the
Collateral Documents to the extent permitted by applicable law.

 

8.2           Receivership.  Without limiting the generality of the foregoing or
limiting in any way the rights of the Administrative Agent or the Lenders under
the Collateral Documents or otherwise under applicable law, at any time after
(i) the entire principal balance of any Loan shall have become due and payable
(whether at maturity, by acceleration or otherwise) and (ii) the Administrative
Agent shall have provided to the Credit Parties not less than ten (10) days
prior written notice of its intention to apply for a receiver, the
Administrative Agent shall be entitled to apply for and have a receiver
appointed under state or federal law by a court of competent jurisdiction in any
action taken by the Administrative Agent to enforce the Lenders’ and
Administrative Agent’s rights and remedies hereunder and under the Collateral
Documents in order to manage, protect, preserve, sell and otherwise dispose of
all or any portion of the Collateral and continue the operation of the business
of the Credit Parties, and to collect all revenues and profits thereof and apply
the same to the payment of all expenses and other charges of such receivership,
including the compensation of the receiver, and to the payment of the Loans and
other fees and expenses due hereunder and under the Collateral Documents as
aforesaid until a sale or other disposition of such Collateral shall be finally
made and consummated.  THE CREDIT PARTIES HEREBY IRREVOCABLY CONSENT TO AND
WAIVE ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF RECEIVER AS
PROVIDED ABOVE.  THE CREDIT PARTIES (I) GRANT SUCH WAIVER AND CONSENT KNOWINGLY
AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH COUNSEL, (II) ACKNOWLEDGE
THAT (A) THE UNCONTESTED RIGHT TO HAVE A RECEIVER APPOINTED FOR THE FOREGOING
PURPOSES IS CONSIDERED ESSENTIAL BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE ENFORCEMENT OF THE LENDERS’ AND ADMINISTRATIVE AGENT’S RIGHTS AND REMEDIES
HEREUNDER AND UNDER THE COLLATERAL DOCUMENTS, AND (B) THE AVAILABILITY OF SUCH

 

89

--------------------------------------------------------------------------------


 

APPOINTMENT AS A REMEDY UNDER THE FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR
IN INDUCING THE LENDERS TO MAKE THE LOANS TO THE BORROWER; AND (III) AGREE TO
ENTER INTO ANY AND ALL STIPULATIONS IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER
INSTRUMENTS IN CONNECTION WITH THE FOREGOING AND TO COOPERATE FULLY WITH THE
ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH THE ASSUMPTION AND
EXERCISE OF CONTROL BY THE RECEIVER OVER ALL OR ANY PORTION OF THE COLLATERAL. 
THE LENDERS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT NOTHING IN
THIS SECTION 8.2 SHALL BE DEEMED TO CONSTITUTE A WAIVER OF THE CREDIT PARTIES’
RIGHT TO FILE FOR PROTECTION UNDER TITLE 11 OF THE UNITED STATES CODE AT ANY
TIME PRIOR TO THE APPOINTMENT OF A RECEIVER.

 

ARTICLE IX

The Administrative Agent

 

9.1           Appointment and Authorization.  Each of the Lenders hereby
irrevocably appoints Wilmington Trust FSB as its Administrative Agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

 

9.2           Agents’ Rights as Lenders.  Any Lender serving as an
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender hereunder as any other Lender and may exercise the same as
though it were not an Administrative Agent, and such Lenders and their
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Credit Party or any Subsidiary or other Affiliate of
any thereof as if it were not an Administrative Agent hereunder.

 

9.3           Duties As Expressly Stated.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement and the other Loan
Documents that the Administrative Agent are required to exercise in writing by
the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries that is
communicated to or obtained by Wilmington Trust FSB or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
or, if provided herein, with the consent or at the request of the Required
Lenders, or in the absence of its own gross negligence or willful misconduct. 
The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not

 

90

--------------------------------------------------------------------------------


 

be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or under any of the other Loan
Documents or in connection herewith of therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other agreement, instrument or document, (v) the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any Lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto, or (vi) the satisfaction of
any condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative
Agent.  The Administrative Agent shall not, except to the extent expressly
instructed by the Required Lenders with respect to collateral security under the
Collateral Documents, be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to the Loan Documents or applicable law.

 

9.4           Reliance By Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by them, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.5           Action Through Sub-Administrative Agents.  The Administrative
Agent may perform any and all of its duties, and exercise its rights and powers,
by or through any one or more sub-Administrative Agents appointed by the
Administrative Agent in good faith.  The Administrative Agent and any such
sub-Administrative Agent may perform any and all its duties and exercise its
rights and powers through its Related Parties.  The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-Administrative Agent and to
the Related Parties of the Administrative Agent and any such sub-Administrative
Agent.

 

9.6           Resignation of Administrative Agent and Appointment of Successor
Administrative Agent.  Subject to the appointment and acceptance of a successor
Administrative Agent, as provided in this paragraph, the Administrative Agent
may resign at any time by notifying the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor Administrative Agent.  If no successor shall
have been so appointed and shall have accepted such appointment within 30 days
after such retiring Administrative Agent gives notice of its resignation, then
such retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a bank with an office in Boston,
Massachusetts or New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its

 

91

--------------------------------------------------------------------------------


 

appointment as an Administrative Agent, by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After an
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.3 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as an Administrative
Agent.

 

9.7           Lenders’ Independent Decisions.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.  Except as explicitly provided
herein, the Administrative Agent has no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect to such operations, business, property, condition or
creditworthiness, whether such information comes into its possession on or
before the first Event of Default or at any time thereafter.

 

9.8           [Reserved].

 

9.9           Indemnification. Each Lender agrees to indemnify and hold harmless
the Administrative Agent (to the extent not reimbursed under Section 10.3, but
without limiting the obligations of the Credit Parties under Section 10.3),
ratably in accordance with the aggregate outstanding amount of the Loans held by
the Lenders, for any and all liabilities (including pursuant to any
Environmental Law), obligations, losses, damages, penalties, actions, judgments,
deficiencies, suits, costs, expenses (including reasonable attorney’s fees) or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of any Loan Document or any other documents contemplated by or
referred to therein for any action taken or omitted to be taken by the
Administrative Agent under or in respect of any of the Loan Documents or other
such documents or the transactions contemplated thereby or the enforcement of
any of the terms hereof or thereof or of any such other documents; provided,
however, that no Lender shall be liable for any of the foregoing to the extent
they are determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the party to be indemnified.  Without limiting the foregoing, each
Lender agrees to pay or reimburse the Administrative Agent promptly upon demand
for its ratable share of any costs, fees and expenses (including without
limitation, fees and expenses of counsel) payable by the Borrower under Sections
10.3 and 2.11, to the extent that the Administrative Agent is not promptly paid
or reimbursed for such costs, fees and expenses by the Borrower.  The agreements
set forth in this Section 9.9 shall survive the payment of all Loans and other
obligations hereunder and shall be

 

92

--------------------------------------------------------------------------------


 

in addition to and not in lieu of any other indemnification agreements contained
in any other Loan Document.

 

9.10        Consents Under Other Loan Documents.  Except as otherwise provided
in this Agreement and the other Loan Documents, the Administrative Agent may,
with the prior consent of the Required Lenders (but not otherwise), consent to
any modification, supplement or waiver under any of the other Loan Documents.

 

ARTICLE X

 

Miscellaneous

 

10.1        Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)           if to any Credit Party, to 64 Inverness Drive East, Englewood,
Colorado 80112, Attention of Thomas F. Wolfe (Telecopy No. (303) 792-7322);

 

(b)           if to the Administrative Agent, to Wilmington Trust FSB, 50 South
Sixth Street, Suite 1290, Minneapolis, MN 55402, Attention:  Jeffery T. Rose
(Telecopy No. (612 -217-5651)), with a copy to Ropes & Gray LLP, 1211 Avenue of
the Americas, New York, NY  10036, Attention.  Mark R. Somerstein (Telecopy
No. (212) 596-9090)); and

 

(c)           if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

10.2        Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Credit Party therefrom shall in any event be
effective unless the same shall be permitted by the Section 10.2(b), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

 

93

--------------------------------------------------------------------------------


 

(b)         Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided, in each
case, that no such agreement shall:

 

(i)                    increase any Commitment of any Lender without the written
consent of such Lender;

 

(ii)                   reduce the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

 

(iii)                  postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable under this
Agreement, or reduce the amount of, waive or excuse any such payment, change the
maturity date of any Loan or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby;

 

(iv)                  change Section 2.10(c) hereof in a manner that would alter
the application of prepayments thereunder, without in each case the written
consent of each Lender;

 

(v)                   alter the rights or obligations of the Borrower to prepay
Loans, other than mandatory prepayments required by Section 2.10(b) of this
Agreement, without the written consent of each Lender; provided that
Section 2.10(b)(ii) of this Agreement may not be amended in a manner adverse to
the Effective Date Assignee or its assigns without the consent of the Effective
Date Assignee or its assigns;

 

(vi)                  change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Document or make any determination or grant
any consent hereunder or thereunder, without the written consent of each Lender;

 

(vii)                 release any of the Guarantors from their obligations in
respect of its Guarantee under Article III hereof or release all or
substantially all of the Collateral (or terminate any Lien with respect
thereto), except in connection with a disposition of all of the shares of
capital stock of a subsidiary in a transaction permitted hereunder, under this
Agreement, or as to which the Required Lenders have provided their prior written
consent or as otherwise expressly permitted in this Agreement, without the
written consent of each Lender;

 

(viii)                waive any of the conditions precedent specified in
Section 5.1 hereof, without the written consent of each Lender and the
Administrative Agent;

 

(ix)                   [Reserved]; or

 

94

--------------------------------------------------------------------------------


 

(x)                    change Section 2.17 of this Agreement in a manner that
would alter the pro rata sharing of payments required hereby;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

 

(c)          None of the Collateral Documents nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Credit Parties party thereto, and by the
Administrative Agent with the consent of the Required Lenders.

 

(d)         The Administrative Agent and the Lenders agree that if all of the
capital stock of or other equity interests in any Subsidiary that is owned by
the Credit Parties is sold or distributed to any Person as permitted by the
terms of this Agreement, the Loan Documents and the Collateral Documents, or if
any Subsidiary is merged or consolidated with or into any other Person as
permitted by the terms of the Loan Documents and such Subsidiary is not the
continuing or surviving corporation, the Administrative Agent shall, upon
request of the Borrower (and upon the receipt by the Administrative Agent of
such evidence as the Administrative Agent or any Lender may reasonably request
to establish that such sale, distribution, merger or consolidation is permitted
by the terms of this Agreement), terminate the Guarantee of such Subsidiary
under Article 3 hereof and authorize the Administrative Agent to release the
Lien created by the Collateral Documents on any capital stock of or other equity
interests in such Subsidiary.

 

10.3       Expenses; Indemnity:  Damage Waiver.

 

(a)           The Credit Parties jointly and severally agree to pay, or
reimburse the Administrative Agent or Lenders for paying, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of counsel, in connection with the
syndication of the credit facilities provided for herein, the preparation of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent, or any Lender, including the
fees, charges and disbursements of any counsel for such Administrative Agent, or
the Lenders, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.3, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof, and (iii) all transfer, stamp, documentary or other similar
taxes, assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Loan Documents or any other
document referred to herein or therein and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Collateral Document or any other document referred to therein.

 

(b)           The Credit Parties jointly and severally agree to indemnify the
Administrative Agent, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any

 

95

--------------------------------------------------------------------------------


 

and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
of their subsidiaries, or any Environmental Liability related in any way to any
Credit Party or any of their subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (are determined by a court of competent
jurisdiction by final and nonappealable judgment to have) resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

The Credit Parties agree that, without the prior written consent of the
Administrative Agent and the Required Lenders, which consent shall not be
unreasonably withheld, no Credit Party will settle, compromise or consent to the
entry of any judgment in any pending or threatened proceeding in respect of
which indemnification is reasonably likely to be sought under the
indemnification provisions of this Section 10.3 (whether or not any Indemnitee
is an actual or potential party to such proceeding), unless such settlement,
compromise or consent includes an unconditional written release of each
Indemnitee from all liability arising out of such proceeding and does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any Indemnitee and does not involve any payment of money or
other value by any Indemnitee or performance of any obligation by an Indemnitee
or any injunctive relief or factual findings or stipulations binding on any
Indemnitee.

 

(c)           To the extent that the Credit Parties fail to pay any amount
required to be paid by them to the Administrative Agent under paragraph (a) or
(b) of this Section 10.3, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)           To the extent permitted by applicable law, none of the Credit
Parties shall assert, and each Credit Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, the other Loan Documents or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e)           All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.

 

96

--------------------------------------------------------------------------------


 

10.4       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           The Lenders may assign their interests hereunder as follows:

 

(i)            Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it).

 

(ii)           Assignments by Lenders shall be subject to the following
conditions:

 

(A)          [Reserved],

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)          Subject to acceptance and recording pursuant to paragraph (iv) of
this Section 10.4, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.3).  Notwithstanding anything therein to the contrary,
no Approved Fund shall be entitled to receive any

 

97

--------------------------------------------------------------------------------


 

greater amount pursuant to Sections 2.14, 2.15 and 2.16 than the transferor
Lender would have been entitled to receive in respect of the assignment effected
by such transferor Lender had no assignment occurred.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at such of its offices as set forth in Section 10.1
or otherwise, designated by the Administrative Agent each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent, and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section 10.4, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)           The Lenders may sell participations in their interests hereunder
as follows:

 

(i)            Any Lender may, without the consent of or notice to the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.2(b), that affects

 

98

--------------------------------------------------------------------------------


 

such Participant.  Subject to paragraph (c)(ii) of this Section 10.4, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.3 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

(e)           Anything in this Section 10.4 to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to any Credit Party or any of its Affiliates or Subsidiaries without the prior
consent of each Lender.

 

(f)            A Lender may furnish any information concerning any Credit Party
or Subsidiary or Affiliate in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
subject, however, to and so long as the recipient agrees in writing to be bound
by, the provisions of Section 10.13.  In addition, the Administrative Agent may
furnish any information concerning any Credit Party or any of its Subsidiaries
or Affiliates in the Administrative Agent’s possession to any Affiliate of the
Administrative Agent, subject, however, to the provisions of Section 10.13.  The
Credit Parties shall assist any Lender in effectuating any assignment or
participation pursuant to this Section 10.4 (including during syndication) in
whatever manner such Lender reasonably deems necessary, including participation
in meetings with prospective transferees.

 

10.5       Survival.  All covenants, agreements, representations and warranties
made by the Credit Parties herein and in the other Loan Documents, and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect so long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or the other Loan Documents is outstanding and
unpaid.  The provisions of

 

99

--------------------------------------------------------------------------------


 

Sections 2.14, 2.15, 2.16 and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

10.6       Counterparts; Integration; References to Agreement; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent and the Lenders constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Whenever there is a reference in any Collateral Document or UCC
Financing Statement to the “Credit Agreement” to which the Administrative Agent,
the Lenders and the Credit Parties are parties, such reference shall be deemed
to be made to this Agreement among the parties hereto.  Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.7       Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10.8       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section 10.8 are in addition to any other rights and remedies
(including other rights of setoff) which such Lender may have.

 

10.9       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the Commonwealth of Massachusetts.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the Commonwealth of

 

100

--------------------------------------------------------------------------------


 

Massachusetts and of the United States District Court for the District of
Massachusetts, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Massachusetts court (or, to the extent permitted by law, in such Federal
court).  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Credit Party or its properties in the courts of any
jurisdiction.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section 10.9.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

10.10     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

 

10.11     Headings.  Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

10.12     Successor Facility.  This Agreement is intended to supersede the
Existing Credit Agreement and to constitute the “Senior Credit Facility” under
and for all purposes of the Holding Company Notes Indenture.

 

10.13     Confidentiality.  Each Lender agrees to keep confidential information
obtained by it pursuant hereto and the other Loan Documents confidential in
accordance with such

 

101

--------------------------------------------------------------------------------


 

Lender’s customary practices and agrees that it will only use such information
in connection with the transactions contemplated by this Agreement and not
disclose any of such information other than (a) to such Lender’s employees,
representatives, directors, attorneys, auditors, agents, professional advisors,
trustees or affiliates who are advised of the confidential nature of such
information or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.13), (b) to
the extent such information presently is or hereafter becomes available to such
Lender on a non-confidential basis from any source of such information that is
in the public domain at the time of disclosure, (c) to the extent disclosure is
required by law (including applicable securities law), regulation, subpoena or
judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to the Borrower unless such notice is legally
prohibited) or requested or required by bank, securities, insurance or
investment company regulators or auditors or any administrative body or
commission (including the Securities Valuation Office of the National
Association of Insurance Commissioners) to whose jurisdiction such Lender may be
subject, (d) to any rating agency to the extent required in connection with any
rating to be assigned to such Lender, (e) to assignees or participants or
prospective assignees or participants who agree to be bound by the provisions of
this Section 10.13, (f) to the extent required in connection with any litigation
between any Credit Party and any Lender with respect to the Loans or this
Agreement and the other Loan Documents or (g) with the Borrower’s prior written
consent.  Notwithstanding anything to the contrary contained in this Agreement,
the other Loan Documents or any other agreements previously entered into or to
be entered into by and between the Borrower and one or more of the Lenders, the
Borrower hereby consents to the disclosure by any Lender of information (the
“Investment Information”) about the Borrower and the Loans, which Investment
Information shall be limited to:  (i) the Borrower’s name and address; (ii) the
nature of the Borrower’s business; (ii) the title, class, percentage of class,
and value of the Loans; (iv) the amount and general terms of the Loans; (v) such
Lender’s relationship to the Borrower; and (vi) any other information disclosed
to rating agencies in connection with syndication of the Loans or otherwise, or
to any lender in connection with any other credit facility of such Lender
provided, however, that in the event that a Lender files a registration
statement (the “Registration Statement”) under the Securities Act of 1933 and/or
is required to file certain reports (the “Reports”) under the Exchange Act, the
term “Investment Information” as used herein shall include any other information
about the Borrower or the Loans required by law to be included in the
Registration Statement and/or the Reports.

 

10.14     Continued Effectiveness; No Novation.  Notwithstanding anything
contained herein, the terms of this Agreement are not intended to and do not
serve to effect a novation of the obligations, liabilities or indebtedness of
the Credit Parties under the Existing Credit Agreement.  Instead, it is the
express intention of the parties hereto to reaffirm, amend and restate the
obligations, liabilities and indebtedness created under or otherwise evidenced
by the Existing Credit Agreement that is evidenced by the notes provided for
therein and secured by the collateral contemplated thereby and hereby.  The
Credit Parties acknowledge and confirm that the liens and security interests
granted pursuant to the Loan Documents secure the obligations, liabilities and
indebtedness of the Credit Parties to the Lenders under the Existing Credit
Agreement, as amended and restated hereby, and that the term “Secured
Obligations” used in certain of the Loan Documents (or any other term used
herein to describe or refer to the obligations, liabilities and indebtedness of
the Credit Parties) describes and refers to the Credit

 

102

--------------------------------------------------------------------------------


 

Parties’ obligations, liabilities and indebtedness hereunder and under the
Existing Credit Agreement, as hereby amended and restated, as the same may be
further amended, modified, supplemented or restated from time to time.  The Loan
Documents and all agreements, documents and instruments executed and delivered
in connection with any of the foregoing shall each be deemed to be amended to
the extent necessary to give effect to the provisions of this Agreement.

 

10.15     Revival and Reinstatement of Obligations.  If the incurrence or
payment of the obligations by any Credit Party, or the transfer to the Lenders
of any property, should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lenders, or any of
them, is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lenders, or any of
them, is required or elects to repay or restore, and as to all reasonable costs,
expenses and attorneys fees of the Lenders related thereto, the liability of
such Credit Parties automatically shall be revived, reinstated and restored and
shall exist as though such Voidable Transfer had never been made.

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER

 

 

 

AFFINITY GROUP, INC.

 

 

 

 

 

By:

 

/s/ Thomas Wolfe

 

Name:

Thomas F. Wolfe

 

Title:

Senior Vice President

 

(Signature Page to Second Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

GUARANTORS

 

 

 

 

 

AFFINITY BROKERAGE, INC.

 

AFFINITY GUEST SERVICES, INC.

 

AFFINITY ROAD AND TRAVEL CLUB, INC.

 

AGI PRODUCTIONS, INC.

 

CAMP COAST TO COAST, INC.

 

COAST MARKETING GROUP, INC.

 

EHLERT PUBLISHING GROUP, INC.

 

GOLF CARD INTERNATIONAL CORP.

 

GOLF CARD RESORT SERVICES, INC.

 

GSS ENTERPRISES, INC.

 

POWER SPORTS MEDIA, INC.

 

TL ENTERPRISES, INC.

 

VBI, INC.

 

 

 

 

 

By:

 

/s/ Thomas Wolfe

 

Name:

Thomas F. Wolfe

 

Title:

Senior Vice President

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

 

GUARTANTORS

 

 

 

 

 

CAMPING REALTY, INC.

 

CAMPING WORLD CARD SERVICES, INC.

 

CAMPING WORLD, INC.

 

CAMPING WORLD INSURANCE SERVICES OF KENTUCKY, INC.

 

CAMPING WORLD INSURANCE SERVICES OF NEVADA, INC.

 

CAMPING WORLD INSURANCE SERVICES OF TEXAS, INC.

 

CWI, INC.

 

CW MICHIGAN, INC.

 

 

 

 

 

By

/s/ Kenneth Marshall

 

Name:

Kenneth Marshall

 

Title:

Chief Financial Officer

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES OF ADMINISTRATIVE AGENT AND LENDERS

 

 

 

ADMINISTRATIVE AGENT

 

 

 

WILMINGTON TRUST FSB, as Administrative Agent

 

 

 

 

 

By:

/s/ Jeffery Rose

 

Name:

Jeffery Rose

 

Title:

Vice President

 

[Signature Page]

 

--------------------------------------------------------------------------------